EXHIBIT 10.22
 
EXECUTION COPY
   

--------------------------------------------------------------------------------

 
CFC ADVANTAGE, LLC,
as Depositor
 
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION,
as Master Servicer
 
and
 
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
 
and
 
FEDERAL AGRICULTURAL MORTGAGE CORPORATION,
as Calculation and Paying Agent
 

--------------------------------------------------------------------------------

 
MASTER TRUST, SALE AND SERVICING AGREEMENT
 

--------------------------------------------------------------------------------

 
Dated as of October 20, 2006
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
MASTER TRUST, SALE AND SERVICING AGREEMENT made and entered into as of October
20, 2006 by and among the CFC ADVANTAGE, LLC, a Delaware limited liability
company, as depositor (in such capacity, the “Depositor”), NATIONAL RURAL
UTILITIES COOPERATIVE FINANCE CORPORATION, a cooperative association organized
and existing under the laws of the District of Columbia, as master servicer (in
such capacity, the “Master Servicer”), U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as trustee (in such capacity, the “Trustee”), and
FEDERAL AGRICULTURAL MORTGAGE CORPORATION, a federally chartered instrumentality
of the United States, as calculation and paying agent (in such capacity, the
“Calculation and Paying Agent”).
 
WITNESSETH
 
WHEREAS, National Rural Utilities Cooperative Finance Corporation (“CFC”) owns
or will from time to time own certain Qualified Loans.
 
WHEREAS, CFC desires from time to time to assemble pools of Qualified Loans and,
pursuant to the Master Loan Purchase Agreement, by and between CFC and the
Depositor (the “Master Loan Purchase Agreement”), to sell to the Depositor the
Qualified Loans identified in connection with the execution and delivery of each
Master Loan Purchase Agreement Supplement upon the terms and subject to the
conditions set forth therein.
 
WHEREAS, contemporaneously with the sale by CFC to the Depositor of such Loans,
the Depositor will sell such Loans to the Trustee in connection with the
execution and delivery of each Issue Supplement upon the terms and subject to
the conditions set forth herein.
 
WHEREAS, each of the Trusts created pursuant to this Master Agreement and the
related Issue Supplement shall issue a series of Rural Utilities MBS
Certificates, backed by certain Loans identified in the related Issue
Supplement, and bearing the designation specified in each such Issue Supplement.
 
NOW, THEREFORE, the parties to this Master Agreement, in the capacities
hereinabove set forth, in consideration of the agreements and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
do hereby undertake and otherwise agree as follows:
 
ARTICLE I
Defined Terms
 
Section 1.01. General Definitions.  Whenever used in this Master Agreement, the
following words and phrases shall have the following meanings:
 
Additional Collateral Documents:  With respect to any Loan, any security
documents (including any UCC-1, UCC-2 or UCC-3 financing statement), other than
those listed in clauses (i) through (iv) of Section 2.02(b), that evidence the
creation or perfection of a security interest in the related Mortgaged Property
and are in the possession of or within the control of the Depositor.
 

--------------------------------------------------------------------------------


 
Affiliate:  With respect to any particular Person, (a) any Person that, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person or (b) any person who is a director or officer or general
partner (i) of such Person, (ii) of any subsidiary of such Person, or (iii) of
any Person described in clause (a) above.  For purposes of this definition,
control of a Person shall mean the power, direct or indirect, (i) to vote 5% or
more of the securities having ordinary voting power to elect the directors of
such Person, or (ii) to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.
 
Aggregate Certificate Principal Balance:  With respect to any date of
determination, the aggregate Certificate Principal Balance of all Certificates
of a Series as of the date of determination.
 
Authenticating Agent:  The meaning ascribed to such term in Section 3.02.
 
Authorized Officer:  The Chairman of the Board, the President or any Vice
President.
 
Available Interest:  With respect to any Distribution Date, the sum of the
following amounts received during the related Collection Period:  (i) that
portion of all collections on the Loans other than Defaulted Loans allocable to
interest including, without limitation, interest paid at default rates,
penalties and late payment fees, and (ii) Cash Liquidation Proceeds to the
extent allocable to interest (net of the sum of any amounts expended by the
Master Servicer for the account of the Borrower and not already netted from the
amount of Available Principal for such Distribution Period) received on a
Defaulted Loan in accordance with the Master Servicer’s Customary Servicing
Procedures.
 
Available Principal:  With respect to any Distribution Date, the sum of the
following amounts received during the related Collection Period:  (i) that
portion of all collections on the Loans other than Defaulted Loans allocable to
principal, (ii) Cash Liquidation Proceeds to the extent allocable to principal
(net of the sum of any amount expended by the Master Servicer for the account of
the Borrower) due on Defaulted Loans in accordance with the Master Servicer’s
Customary Servicing Procedures, and (iii) any Substitution Adjustment Principal
Amount.
 
Borrower:  The obligor or obligors under a Loan.
 
Business Day:  Any day other than (i) a Saturday or a Sunday, (ii) a day on
which the Federal Reserve Bank of New York authorizes banking institutions in
the Second Federal Reserve District to be closed, (iii) a day on which banking
institutions in the District of Columbia or the State of New York are required
or authorized by law to be closed, or (iv) a day on which the principal offices
of the Trustee, the Calculation and Paying Agent or the Master Servicer are
closed.
 
Cash Liquidation Proceeds:  All cash proceeds recovered by the Master Servicer
with respect to the termination of any Defaulted Loan, including all Other
Insurance Proceeds, Condemnation Proceeds and other payments or recoveries
whether made at one time or over a period of time, in connection with the sale
or assignment of such Defaulted Loan, trustee’s sale, foreclosure sale or
otherwise.
 
2

--------------------------------------------------------------------------------


 
Certificate:  A Rural Utilities MBS Certificate, which is issued pursuant to the
terms of this Master Agreement and the applicable Issue Supplement.
 
Certificate Account:  With respect to any Series, the account created and
maintained with respect to the Certificates of such Series pursuant to Section
6.01.
 
Certificate Account Deposit Date:  With respect to any Distribution Date, the
20th day of the month of such Distribution Date relating to such Series, or if
not a Business Day, the Business Day immediately preceding such date.
 
Certificate Distribution Amount: With respect to any Series, the meaning
ascribed to such term in the related Issue Supplement.
 
Certificate Distribution Amount Determination Date:  With respect to a Series
and any Distribution Date relating to such Series, the 10th Business Day during
the month of such Distribution Date.
 
Certificate Principal Balance:  With respect to any Certificate prior to the
initial Distribution Date for the related Series, the Denomination thereof and,
as to any Certificate subsequent to such initial Distribution Date, the
Denomination thereof multiplied by the Certificate Principal Factor applicable
to such Class of Certificate.
 
Certificate Principal Factor:  With respect to any date of determination and as
to any Class of Certificates, a fraction, the numerator of which is (i) the
aggregate of the Denominations of all Certificates of such Class less (ii) the
aggregate amount of all Principal Distribution Amounts, if any, allocable to
such Class prior to such date of determination, and the denominator of which is
the aggregate of the Denominations of all of the Certificates of such Class.
 
Certificate Registrar:  The meaning ascribed to such term in Section 3.03.
 
Certificate Register:  The meaning ascribed to such term in Section 3.03.
 
Certificateholder or Holder:  With respect to each Series, the person in whose
name a certificate is registered in the Certificate Register.
 
Class:  With respect to any Series, all Certificates of such Series with the
same terms.
 
Class A Distributable Amount:  With respect to any Distribution Date, the sum of
the Class A Principal Distributable Amount and the Class A Interest
Distributable Amount.
 
Class A Interest Carryover Shortfall: As of the close of business on any
Distribution Date, the excess, if any, of the Class A Interest Distributable
Amount for such Distribution Date plus any outstanding unpaid interest owed to
holders of Class A Certificates from the preceding Distribution Date, plus
interest on such outstanding unpaid interest amount, to the extent permitted by
law, at the Class A Pass-Through Rate from such preceding Distribution Date to
but not including such current Distribution Date, over the amount of interest
that the holders of the Class A Certificates actually received on such current
Distribution Date.
 
3

--------------------------------------------------------------------------------


 
Class A Interest Distributable Amount: With respect to any Series, the meaning
ascribed to such term in the related Issue Supplement.
 
Class A Pass-Through Rate:  With respect to any Series, the meaning ascribed to
such term in the related Issue Supplement.
 
Class A Percentage:  With respect to any Distribution Date, 99%.
 
Class A Principal Carryover Shortfall: As of the close of business on any
Distribution Date, the excess, if any, of the Class A Principal Distributable
Amount for such Distribution Date plus any outstanding unpaid principal owed to
holders of Class A Certificates from preceding Distribution Dates over the
amount of principal that the holders of the Class A Certificates actually
received on such current Distribution Date.
 
Class A Principal Distributable Amount: With respect to any Distribution Date,
the Class A Percentage of the sum of:  (i) the principal portion of all
collections on the Loans, including prepayments of principal received during the
related Collection Period, (ii) the aggregate of all Substitution Adjustment
Principal Amounts received in connection with the substitution of Loans during
the related Collection Period, (iii) the principal portion of the Repurchase
Price received with respect to any Defective Loan during the related Collection
Period and (iv) the aggregate outstanding principal balance as of the beginning
of the related Collection Period of all Loans that became Defaulted Loans during
the related Collection Period (without duplication of amounts referred to in
clauses (i) and (ii) above).
 
Class B Distributable Amount:  With respect to any Distribution Date, the sum of
the Class B Principal Distributable Amount and the Class B Interest
Distributable Amount.
 
Class B Interest Carryover Shortfall: As of the close of business on any
Distribution Date, the excess, if any, of the Class B Interest Distributable
Amount for such Distribution Date plus any outstanding unpaid interest owed to
holders of Class B Certificates from the preceding Distribution Date plus
interest on such outstanding unpaid interest amount, to the extent permitted by
law, at the Class B Pass-Through Rate from such preceding Distribution Date to
but not including such Distribution Date, over the amount of interest that the
holders of the Class B Certificates actually received on such current
Distribution Date.
 
Class B Interest Distributable Amount: With respect to any Series, the meaning
ascribed to such term in the related Issue Supplement.
 
Class B Pass-Through Rate:  With respect to any Series, the meaning ascribed to
such terms in the related Issue Supplement.
 
Class B Percentage:  With respect to any Distribution Date, 1%.
 
Class B Principal Carryover Shortfall:  As of the close of any Distribution
Date, the excess, if any, of the Class B Principal Distributable Amount plus any
outstanding unpaid principal owed to holders of Class B Certificates from the
preceding Distribution Date over the amount of principal that the holders of the
Class B Certificates actually received on such current Distribution Date.
 
4

--------------------------------------------------------------------------------


 
Class B Principal Distributable Amount:  means, with respect to any Distribution
Date, the Class B Percentage of the sum of:  (i) the principal portion of all
collections on the Loans, including prepayments of principal received during the
related Collection Period, (ii) the aggregate of all Substitution Adjustment
Principal Amounts received in connection with the substitution of Loans during
the related Collection Period, (iii) the principal portion of the Repurchase
Price received with respect to any Defective Loan during the related Collection
Period and (iv)  the aggregate outstanding principal balance as of the beginning
of the related Collection Period of all Loans that became Defaulted Loans during
the related Collection Period (without duplication of amounts referred to in
clauses (i) and (ii) above).
 
Class Certificate Principal Balance:  With respect to any Class at any time, the
aggregate of the Certificate Principal Balances of all Certificates of such
Class.
 
Code:  The Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.
 
Collection Period:  With respect to any Series and any Distribution Date, the 6
calendar months immediately preceding the month in which such Distribution Date
falls.
 
Compliance Certification:  The annual certification by a Borrower to CFC under
the related Loan Agreement.
 
Condemnation Proceeds: All awards or settlements in respect of a taking of an
entire Mortgaged Property by exercise of the power of eminent domain or
condemnation.
 
Customary Servicing Procedures:  With respect to the Master Servicer, the
customary and usual standards of practice employed by the Master Servicer when
servicing and administering loans in the Master Servicer’s portfolio of a type
comparable to the loans included in each applicable Trust Fund.
 
Cut-Off Date:  With respect to any Loan, the last day of the month preceding the
month of the Series Closing Date on which such Loan became a part of the Trust
Fund established on that Series Closing Date.
 
Custodial Account:  With respect to any Series, the account created and
maintained by the applicable Master Servicer pursuant to Section 5.02(b) with
respect to the Loans within the Trust Fund relating to such Series.
 
Cut-Off Date Principal Balance:  With respect to any Loan other than an Eligible
Substitute Loan, the unpaid principal balance thereof at the Cut-Off Date after
giving effect to all installments of principal due on or prior thereto, whether
or not received.  As to any Eligible Substitute Loan, the unpaid principal
balance thereof as of the date such Eligible Substitute Loan is sold to the
Trustee hereunder.
 
5

--------------------------------------------------------------------------------


 
Defaulted Loan: Any Loan as to which (i) any payment or part thereof, remains
unpaid for 30 days or more after the original due date for such payment, (ii) 
the related Borrower is subject to any bankruptcy or insolvency proceeding,
(iii) the lien of the related Mortgage has been foreclosed, the related
Mortgaged Property has been sold pursuant to a power of sale or trustee’s sale
or repossessed, or proceedings for foreclosure, sale or repossession have been
commenced, or (iv) the Master Servicer has determined, consistent with Customary
Servicing Procedures, that such Loan is not collectible.
 
Defective Loan:  Any Loan which is required to be cured, repurchased or
substituted for pursuant to Section 2.02 or Section 4.02.
 
Denomination:  With respect to any Certificate, the principal balance of such
Certificate as of the Series Closing Date on which such Certificate was issued.
 
Distribution Date:  With respect to any Series, the dates specified in the
related Issue Supplement as a Distribution Date for the Certificates of such
Series.
 
DSC Ratio:  The DSC Coverage Ratio for any Borrower, for any calendar year means
the ratio determined by adding such Borrower’s Patronage Capital and Operating
Margins, Non-Operating Margins – Interest, cash received in respect of
generation and transmission and other capital credits, Interest Expense with
respect to Long-Term Debt and Depreciation and Amortization Expense for such
year, and dividing the sum so obtained by the sum of all payments of principal
and interest expense required to be made during such year on account of such
Borrower’s Long-Term Debt (but in the event any portion of such Borrower’s
Long-Term Debt is refinanced during such year the payments of principal and
interest expense required to be made during such year in respect thereof shall
be based  (in lieu of actual payments thereon) upon the larger of (x) an
annualization of such payments required to be made with respect to the
refinancing debt during the portion of such year such refinancing debt is
outstanding and (y) the payments of principal and interest expense required to
be made during the following year on account of such refinancing debt);
Patronage Capital and Operating Margins, Interest Expense with respect to
Long-Term Debt, Depreciation and Amortization Expense, principal and interest
expense, Non-Operating Margins – Interest and Long-Term Debt being determined in
accordance with the Uniform System of Accounts prescribed at the time by RUS or,
if such Borrower is not required to maintain its accounts in accordance with
said Uniform System of Accounts, otherwise determined in accordance with GAAP,
except that in computing Interest Expense with respect to Long-Term Debt, and
payments of interest required to be made on account of Long-Term Debt, for the
purpose of the foregoing definition, there shall be added, to the extent not
otherwise included, an amount equal to 33-1/3% of the excess of the Restricted
Rentals paid by such Borrower for such year over 2% of such Borrower’s Equities
and Margins for such year as defined in the Uniform System of Accounts
prescribed by RUS or, if such Borrower is not required to maintain its accounts
in accordance with said Uniform System of Accounts, otherwise determined in
accordance with GAAP.
 
Due Date:  With respect to any Loan, any date upon which any Installment Payment
is due in accordance with the terms of the related Mortgage Note.
 
6

--------------------------------------------------------------------------------


 
Eligible Account:  An account that is a segregated account (including a
securities account) with an Eligible Depository.
 
Eligible Depository:  Any Reserve Bank, the Trustee or any other depository
institution or trust company approved in writing by an Authorized Officer of the
Calculation and Paying Agent incorporated under the laws of the United States of
America or any state thereof and subject to supervision and examination by
federal or state banking authorities.
 
Eligible Substitute Loan:  A Qualified Loan that is substituted for a Defective
Loan pursuant to Section 2.02(d), Section 4.02 or Section 4.04.
 
Farmer Mac:  The Federal Agricultural Mortgage Corporation, a federally
chartered instrumentality of the United States, together with its successors and
assigns.
 
Form 7:  The reporting form designated as such by RUS, or in the event a
Borrower does not borrow from RUS, the reporting form designated as such by CFC
for its Class A distribution system members.
 
Final Distribution Date:  With respect to any Class, the Distribution Date
specified in the related Issue Supplement as being the Distribution Date on or
before which the Certificate Principal Balance of each Certificate within such
Class shall have been reduced to zero.
 
GAAP:  Generally accepted accounting principles in the United States as in
effect from time to time.
 
Governmental Authority:  Any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
 
Initial Closing Date:  The date specified in the preamble to this Master
Agreement.
 
Installment Payment:  With respect to any Loan and any Due Date, any payment of
principal and/or interest thereon in accordance with the amortization schedule
of such Loan (after adjustment for any curtailments occurring prior to the Due
Date but before adjustment to such amortization schedule by reason of any
bankruptcy or similar proceeding or any moratorium or similar waiver or grace
period).
 
Interest Accrual Period:  With respect to any Class and Distribution Date, the
period prior thereto specified in the related Issue Supplement.
 
Issue Supplement:  An instrument executed by the parties hereto pursuant to
Section 2.01, which supplements this Master Agreement and identifies and
establishes, among other things, a particular Trust and issues a particular
Series of Certificates related to such Trust.
 
Investment Company Act:  The Investment Company Act of 1940, as amended.
 
7

--------------------------------------------------------------------------------


 
Investment Letter: A letter substantially in the applicable form attached as an
exhibit to the Issue Supplement in respect of a particular Series (with such
changes and modifications as the Depositor, the Trustee and the Calculation and
Paying Agent shall agree).
 
Key Ratio Trend Analysis:  An annual report generated by the Seller containing
key financial and operating ratios and other growth indicators for each
Borrower.
 
Loan Agreement:  An original loan agreement to which the applicable Borrower is
a party and providing for the Loan which is evidenced by the related Mortgage
Note and secured by the related Mortgage.
 
Loan Interest Rate:  With respect to any Loan, the per annum rate of interest
borne thereby as specified in the Mortgage Note or the Loan Agreement relating
to such Loan.
 
Loans:  With respect to each Trust Fund, the Qualified Loans identified on the
Schedule of Qualified Loans relating to the Issue Supplement applicable to such
Trust Fund.
 
Master Agreement:  This Master Trust, Sale and Servicing Agreement, as it may be
modified, amended or supplemented in accordance with the applicable provisions
hereof.
 
Mortgage:  An original mortgage, deed of trust or other instrument that
constitutes a first lien on an interest in real property securing a Mortgage
Note.  Such Mortgage may be an RUS form of mortgage, a CFC form of mortgage or
the form specified by another lender and agreed to by CFC.  It is understood
that the Mortgages provide that one or more promissory notes may be secured by
such Mortgage without being specifically identified in such Mortgage and without
such Mortgage being amended to reflect such fact.
 
Mortgage File:  The mortgage documents listed in Section 2.02(b) pertaining to
the applicable Loan.
 
Mortgage Note:  The originally executed note or other evidence of indebtedness
of a Borrower under a Loan, together with all riders thereto and amendments
thereof.
 
Mortgaged Property:  The underlying property, which includes real property and
may include improvements thereon, securing a Loan.
 
Net Loan Interest Rate:  With respect to any Loan, the Loan Interest Rate
applicable to such Loan, net of the Servicing Fee Rate applicable to such Loan.
 
Officers’ Certificate:  With respect to any Person, a certificate signed by the
Governor, the Chairman of the Board, the Vice Chairman of the Board, the
President, any Executive Vice President, Senior Vice President, Vice President
or Second Vice President, and any of the Treasurer, the Secretary, or any of the
Assistant Treasurers or Assistant Secretaries of such Person delivered pursuant
to this Master Agreement.
 
Opinion of Counsel:  A written opinion of counsel of a law firm reasonably
acceptable to the recipient thereof.  Any Opinion of Counsel may be provided by
in-house counsel of a Person if reasonably acceptable to the addressee thereof.
 
8

--------------------------------------------------------------------------------


 
Other Insurance Proceeds:  Proceeds of any hazard policy or other insurance
policy covering a Mortgaged Property, to the extent such proceeds are not to be
applied to the restoration of such Mortgaged Property or released to the
Borrower in accordance with the procedures that the Master Servicer would follow
in servicing Qualified Loans held for its own account.
 
Permitted Investments:  One or more of the following:
 
(i)           obligations of, or guaranteed as to principal and interest by,
Farmer Mac or the United States or any agency or instrumentality thereof;
 
(ii)           repurchase agreements on obligations specified in clause (i),
which repurchase agreements will mature not later than the day preceding the
immediately following Distribution Date, provided that (a) the unsecured
short-term obligations of the party agreeing to repurchase such obligations are
at the time rated not less than A-1 by Standard & Poor's and not less than
Prime-1 by Moody's, (b) such repurchase agreements are effected with a primary
dealer recognized by a Federal Reserve Bank or (c) such repurchase agreements
are secured by obligations specified in clause (i) above at not less than 102%
of market value determined on a daily basis;
 
(iii)           demand and time deposits in, certificates of deposit of, or
bankers' acceptances maturing in not more than 60 days and issued by, any
depository institution or trust company incorporated under the laws of the
United States of America or any state thereof and subject to supervision and
examination by federal and/or state banking authorities, so long as at the time
of such investment or contractual commitment providing for such investment the
commercial paper or other short-term debt obligations of such depository
institution or trust company (or in the case of a depository institution that is
the principal subsidiary of a holding company, the commercial paper or other
short-term obligations of such holding company) have rating of not less than A-1
from Standard & Poor's and a rating of not less than Prime-1 from Moody's;
 
(iv)           commercial paper (having remaining maturities of not more than 60
days) of any corporation incorporated under the laws of the United States or any
state thereof, which on the date of acquisition has been rated not less than
A-1by Standard & Poor's and not less than Prime-1 by Moody's;
 
(v)           securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof if such securities are rated in the highest  long-term unsecured
rating categories at the time of investment or the contractual commitment
providing for such investment by Standard & Poor's and Moody's; provided,
however, that securities issued by any particular corporation will not be
Permitted Investments to the extent that investment therein will cause the then
outstanding principal amount of securities issued by such corporation and held
as part of the Custodial Account for any Series to exceed 10% of the outstanding
principal balance of the Qualified Loans included in the Trust for such Series
(it being understood that the entity directing the investment shall be
responsible for compliance with the foregoing restriction on investments);
 
9

--------------------------------------------------------------------------------


 
(vi)           units of a taxable money-market portfolio rated "P-1" by Moody's
and "AAAm" by Standard & Poor's and restricted to investments in obligations
issued or guaranteed by the United States of America or entities whose
obligations are backed by the full faith and credit of the United States of
America and repurchase agreements collateralized by such obligations (for which
U.S. Bank National Association or an Affiliate thereof may act as portfolio
advisor);
 
(vii)           units of a taxable money-market portfolio restricted to
investments which would be “Permitted Investments” under paragraphs (i) through
(vi) of this definition of “Permitted Investments”; and
 
(viii)          other obligations or securities that are specified in the Issue
Supplement;
 
provided that any Permitted Investment shall mature not later than the next
applicable Certificate Account Deposit Date (or on the next Distribution Date,
in the case of Permitted Investments maintained in the Certificate Account);
provided further, that a Permitted Investment may not be an investment which is
subject to any deduction or withholding of tax with respect to a
Certificateholder that is not a “United States person” under the Code.  Each
Permitted Investment may be purchased by the Trustee or through an Affiliate of
the Trustee.
 
Person:  Any legal person, including any individual, corporation, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization or Governmental Authority.
 
Prepayment Premium:  With respect to any Loan, any premium or yield maintenance
payment paid or payable, as the context requires, by the related Borrower in
connection with any Principal Prepayment.
 
Principal Distribution Amount:  With respect to a particular Series and
Distribution Date, the sum of the Class A Principal Distributable Amount and the
Class B Principal Distributable Amount, each with respect to such series and
such Distribution Date.
 
Principal Prepayment:  Any payment or other recovery of principal on a Loan
which is received in advance of its scheduled Due Date, which is not accompanied
by an amount of interest representing scheduled interest due on any date or
dates in any month or months subsequent to the month of prepayment.
 
Qualified Loan:  A loan that satisfies the following criteria:
 
 
1.
The Borrower is a Class A Member of CFC; a distribution system eligible to
borrow from RUS and serving primarily in communities of less than 50,000
residents.

 
 
2.
Such loan is a fixed or variable rate term loan that was closed by CFC.  At the
time of sale, such loan has an outstanding principal amount in the range of $1
million to $22.5 million and a remaining period until maturity in the range of 3
to 35 years, provided that if such loan provides for an interest rate reset, the
resets shall occur no more frequently than once every three years.  Such loan is
secured by substantially all of the assets of the Borrower, which must include
real estate.  Such assets may also secure one or more prior or future loans made
by CFC, RUS or another party to the same Borrower.

 
10

--------------------------------------------------------------------------------


 
 
3.
Such loan is payable in full upon maturity or amortizes on a level principal or
level debt service basis.

 
 
4.
Interest is payable on such loan semi-annually.  A 30/360 day year is used for
calculation purposes.

 
 
5.
The documentation for such loan provides that in the event of prepayment of a
fixed rate loan on any date other than an interest reset date, the Borrower must
pay a premium equivalent to a market make whole amount.

 
 
6.
The full amount of such loan is advanced by the time of sale and no further
draws are permitted.

 
 
7.
The Borrower’s ratio of equity to total assets, measured as of the end of the
most recent calendar year prior to the time of sale, is at least 20%.

 
 
8.
The Borrower’s ratio of Long-Term Debt to net utility plant, measured as of the
end of the most recent calendar year prior to the time of sale, does not exceed
90% (Net utility plant to be determined in accordance with the Uniform Systems
of Accounts prescribed at the time by RUS); provided, that Long-Term Debt is
determined in accordance with the Uniform System of Accounts prescribed at the
time by RUS or, if such Borrower is not required to maintain its accounts in
accordance with said Uniform System of Accounts, otherwise determined in
accordance with GAAP.

 
 
9.
The average of the Borrower’s two highest annual DSC Ratios during the most
recent three calendar years prior to the time of sale is not less than 1.4:1.

 
 
10.
At the time of the sale, CFC will have at least one other loan to the same
Borrower in CFC’s portfolio.  In addition, at the time of sale, it will be the
intention of CFC to maintain a credit relationship with such Borrower until such
time as the Loan to such Borrower purchased by the Trustee pursuant to this
Master Agreement and the related Issue Supplement is repaid in full.

 
 
11.
No event of default with respect to such loan shall have been declared by CFC
and be continuing at the time of sale.

 
 
12.
Such loan shall have been documented in accordance with CFC’s existing practices
and procedures at the time such loan was closed, provided that prior to its sale
hereunder to the Trustee, the Mortgage Note and related Loan Agreement will be
prepared and will include all of the provisions of a Qualified Loan contemplated
by this Master Agreement.

 
Record Date:  With respect to any Distribution Date, the last day of the month
immediately preceding the month of such Distribution Date.
 
11

--------------------------------------------------------------------------------


 
REO Property:  A Mortgaged Property acquired on behalf of the applicable Trust
Fund through foreclosure or deed-in-lieu of foreclosure in connection with a
Defaulted Loan.
 
Repurchase Price:  With respect to any Loan, the unpaid principal balance
thereof together with accrued and unpaid interest thereon at the Loan Interest
Rate to the Due Date next preceding the Distribution Date upon which the net
proceeds of such Repurchase Price are to be distributed to the applicable
Certificateholders.
 
Required Certificateholder:  With respect to any Series, the Class B
Certificateholder.
 
Reserve Bank:  Any U.S. Federal Reserve Bank, including its branches.
 
Responsible Officer:  When used with respect to the Trustee, the Calculation and
Paying Agent, the Depositor or the Master Servicer, any officer of such Person,
including any Governor, Chairman or any President, any Vice President, any
Assistant Vice President, any Assistant Treasurer, any Assistant Secretary or
any other officer of such party customarily performing functions similar to
those performed by the persons who at the time shall be such officers and, in
respect of the Trustee in each case, who is responsible for the administration
of this Master Agreement.
 
Restricted Rentals:  All rentals required to be paid under finance leases and
charged to income, exclusive of any amounts paid under any such lease (whether
or not designated therein as rental or additional rental) for maintenance or
repairs, insurance, taxes, assessments, water rates or similar charges.  For the
purpose of this definition the term “finance lease” shall mean any lease having
a rental term (including the term for which such lease may be renewed or
extended at the option of the lessee) in excess of 3 years and covering property
having an initial cost in excess of $250,000 other than automobiles, trucks,
trailers, tractors, other vehicles (including without limitation aircraft and
ships), office, garage and warehouse space and office equipment (including
without limitation computers).
 
Rule 144A:  The meaning ascribed to such term in Section 3.03(d).
 
RUS:  Means the Rural Utilities Service of the United States Department of
Agriculture, acting by and through the Administrator of the Rural Utilities
Service, and including any successor agencies or departments.
 
Schedule of Qualified Loans:  With respect to each Trust, the list of Loans
transferred to the Trustee with respect to such Trust on the applicable Series
Closing Date and incorporated into and made part of the applicable Issue
Supplement, which list may be amended pursuant to Section 4.04 upon conveyance
of an Eligible Substitute Loan.  Such schedule may consist of multiple reports
that collectively set forth all of the requisite information.
 
Scheduled Principal Balance:  With respect to any Eligible Substitute Loan and
the related date of substitution, the principal balance of such Eligible
Substitute Loan as of such date of substitution.
 
Securities Act:  The Securities Act of 1933, as amended.
 
12

--------------------------------------------------------------------------------


 
Series:  A separate series of Certificates issued pursuant to this Master
Agreement and the related Issue Supplement.
 
Series Closing Date:  With respect to any Series, the date specified in the
related Issue Supplement, which date shall coincide with the Pool Closing Date
specified in the PA Supplement for the related Loans.
 
Servicer Default:  An event described in Section 5.15.
 
Servicing Advances:  With respect to each Loan, all customary and reasonable
costs and expenses (including the reasonable fees and disbursements of counsel
to the Master Servicer) incurred in accordance with the Customary Servicing
Procedures of the Master Servicer in the performance by the Master Servicer of
its servicing obligations consisting of or relating to (i) the preservation,
restoration and protection of the related Mortgaged Property, (ii) any
enforcement or remedial activities or judicial proceedings, including
foreclosures and (iii) the amendment, modification, restructuring or work-out of
such Loan.
 
Servicing Certificate:  With respect to each Trust, a certificate completed and
executed by a Servicing Officer on behalf of the Master Servicer in accordance
with Section 5.13(a).  Each Servicing Certificate shall be substantially in the
form of Exhibit A (with such changes and modifications as the Master Servicer,
the Trustee and the Calculation and Paying Agent shall agree).
 
Servicing Fee:  With respect to each Loan, the product of (i) the Servicing Fee
Rate with respect to such Loan, and (ii) the outstanding principal amount of
such Loan, as determined in the following sentence.  The Servicing Fee shall be
payable on the Due Date that interest on such Loan is payable and computed on
the basis of the same time period with respect to which interest on such Loan is
computed, without giving effect to any principal amount of such Loan paid or
payable on the applicable Due Date.
 
Servicing Fee Rate:  With respect to each Loan within a Trust Fund, the rate per
annum set forth in the applicable Issue Supplement or, if applicable, the
Schedule of Qualified Loans relating to such Issue Supplement.
 
Servicing File:  The following documents pertaining to each Loan:
 
 
1.
a copy of the most recent Compliance Certification  by an officer of the related
Borrower;

 
 
2.
the most recent fiscal year-end certified audit of such Borrower;

 
 
3.
a copy of the most recent unaudited annual financial statements of such Borrower
(which may be set forth on a Seller form or Form 7); and

 
 
4.
the most recent Key Ratio Trend Analysis, as available.

 
13

--------------------------------------------------------------------------------


 
Servicing Officer:  Any officer of the Master Servicer involved in, or
responsible for, the administration and servicing of the Loans whose name and
specimen signature appears on a list of Servicing Officers furnished to the
Trustee by the Master Servicer on the applicable Series Closing Date, as such
list may from time to time be amended by delivery of written notice by an
existing Servicing Officer.
 
Stated Principal Balance:  With respect to any Loan and date, the unpaid
principal balance of such Loan as of the Due Date immediately preceding such
date as specified in the amortization schedule at the time relating thereto
(before any adjustment to such amortization schedule by reason of any moratorium
or similar waiver or grace period) after giving effect to any previous partial
Principal Prepayments and Cash Liquidation Proceeds allocable to principal and
to the payment of principal due on such Due Date and irrespective of any
delinquency in payment by the related Borrower.
 
Substitution Adjustment Principal Amount:  With respect to any date of
substitution, the amount, if any, by which the unpaid principal balance of any
Defective Loan for which one or more Eligible Substitute Loans are substituted
on such date of substitution, exceeds the aggregate Scheduled Principal Balances
of such Eligible Substitute Loans.
 
Total Available Amount: means, for each Distribution Date, the sum of the
Available Interest and the Available Principal.
 
Trust:  Each separate trust created pursuant to this Master Agreement and each
Issue Supplement.
 
Trust Fund:  With respect to any particular Series, the corpus of the Trust
created by this Master Agreement and the Issue Supplement applicable thereto,
consisting (without duplication) of (i) the Loans identified on the Schedule of
Qualifying Loans relating to the applicable Issue Supplement, together with all
proceeds thereof, (ii) the Mortgage Files and other documents delivered pursuant
to Section 2.02(b), (iii) the rights in the Custodial Account relating to the
applicable Trust and in all cash and investments therein from time to time, and
(iv) the Certificate Account relating to the Certificates representing
beneficial interests in such Trust Fund and in all cash and investments held
therein.
 
Trustee:  The meaning ascribed to such term in the preamble to this Master
Agreement.
 
Section 1.02. Other Definitional Provisions.
 
(a)           All terms defined in this Master Agreement shall have the defined
meanings when used in any Issue Supplement, certificate or other document made
or delivered pursuant hereto unless otherwise defined therein.
 
(b)           As used in this Master Agreement and in any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms not
defined in this Master Agreement or in any such Issue Supplement, certificate or
other document, and accounting terms partly defined in this Master Agreement or
in any such Issue Supplement, certificate or other document to the extent not
defined, shall have the respective meanings given to them under GAAP.  To the
extent that the definitions of accounting terms in this Master Agreement or in
any such Issue Supplement, certificate or other document are inconsistent with
the meanings of such terms under GAAP in effect on the date hereof, the
definitions contained in this Master Agreement or in any such Issue Supplement
certificate or other document shall control.
 
14

--------------------------------------------------------------------------------


 
(c)           The words “hereof,” “herein,” “hereunder,” and words of similar
import when used in this Master Agreement shall refer to this Master Agreement
as a whole and not to any particular provision of this Master Agreement; Section
and Exhibit references contained in this Master Agreement are references to
Sections and Exhibits in or to this Master Agreement unless otherwise specified;
and the term “including” shall mean “including without limitation.”
 
(d)           The definitions contained in this Master Agreement are applicable
to the singular as well as the plural forms of such terms and to the masculine
as well as to the feminine and neuter genders of such terms.
 
ARTICLE II
Applicable Documentation; Sale of Qualifying Loans
 
Section 2.01. Trust Established.  An Issue Supplement establishing a Trust,
selling the applicable Loans and issuing the Certificates evidencing beneficial
ownership interests in the Trust Fund of such Trust shall be executed by the
Trustee, the Calculation and Paying Agent, the Depositor and the Master Servicer
on each Series Closing Date.  Each Issue Supplement shall identify and relate to
a particular Series of Certificates and establish a distinct Trust and a
distinct Trust Fund.
 
Section 2.02. Sale of Loans.
 
(a)           On each Series Closing Date, pursuant to the execution and
delivery of the applicable Issue Supplement and concurrently with the delivery
of the Series of Certificates issued on such Series Closing Date, the Depositor
shall sell, transfer, assign, set-over and otherwise convey to the Trustee and
the Trustee shall purchase from the Depositor, without recourse except as
specifically set forth herein or in the Issue Supplement, all the right, title
and interest of the Depositor in, to and under the Loans identified on the
Schedule of Qualified Loans incorporated into such Issue Supplement.  The Loans
identified on the Schedule of Qualified Loans incorporated into each Issue
Supplement shall be identical to the Loans identified on the Schedule of
Qualified Loans incorporated into the PA Supplement relating to such
Series.  Each Issue Supplement shall specify the Servicing Fee Rate applicable
to the Loans identified on the Schedule of Qualified Loans incorporated into
such Issue Supplement.  In connection with such sale, the Depositor assigns to
the Trustee or Trustees for the benefit of the Certificateholders all (but not
less than all) of the Depositor's right, title and interest in, to and under any
PA Supplement, together with all of its right, title and interest in, to and
under the Master Loan Purchase Agreement as it relates to such PA Supplement, as
provided in Section 4.05.  Such rights assigned to the Trustee include, but are
not limited to, the rights of the Depositor under Section 2.01, Section 4.01 and
Section 5.01 of the Master Loan Purchase Agreement.
 
(b)           In connection with such sale, transfer, assignment, setting over
and conveyance described in Section 2.02(a), the Depositor will deliver to, or
deposit with, the Trustee the following documents or instruments with respect to
each Loan so sold, transferred, assigned, set over and otherwise conveyed:
 
15

--------------------------------------------------------------------------------


 
(i)           the Mortgage Note, endorsed, without recourse, to the Trustee,
with all necessary intervening endorsements showing a complete chain of
endorsement from the originator to the Depositor, if applicable;
 
(ii)          a copy of the applicable Mortgage;
 
(iii)         an original of each amendment to the Mortgage Note and a copy of
each amendment to the Mortgage in CFC’s possession;
 
(iv)         the original Loan Agreement;
 
(v)          the original Opinion of Counsel of Borrower’s counsel; and
 
(vi)         copies of any Additional Collateral Documents.
 
The Depositor acknowledges and understands that ownership of each document in a
Mortgage File is vested in the Trust.  Neither the Depositor nor the Master
Servicer shall take any action inconsistent with such ownership.  Each of the
Depositor and the Master Servicer (as the originator of the Loans) agrees to
indicate on its books and records at each Series Closing Date that the Loans
sold pursuant to Section 2.02(a) on such Series Closing Date have been sold to
the Trustee, and to advise all inquiring parties that such Loans have been sold
to the Trustee.
 
The Trustee acknowledges receipt of those documents referred to in this Section
2.02(b) and declares that it holds and will hold such documents and the other
documents delivered to it constituting the Mortgage Files in trust for the
exclusive use and benefit of all present and future Certificateholders.
 
(c)           The Depositor shall execute, acknowledge and deliver all other
documents furnished to the Depositor by the Trustee as may be necessary to
effectuate the transfer contemplated by this Section 2.02 and the applicable
Issue Supplement to the Trustee of all right, title and interest of the
Depositor in and to the Loans and the related Mortgages.
 
(d)           If within 90 days of the applicable Series Closing Date, the
Trustee finds any document or documents constituting a part of a Mortgage File
to be missing, mutilated, torn, damaged or defective on its face, the Trustee
shall, as assignee of the rights of the Depositor under the Master Loan Purchase
Agreement and the PA Supplements, notify the Depositor and CFC of such fact in
writing.  CFC shall then correct or cure the subject matter of such notice
within one year from the date of such notice.  If (x) CFC does not correct or
cure the subject matter of such notice within such one year period and (y) such
omission or defect relates to any document identified in Section 2.02(b)(i),
(ii), (iii), (iv) or (vi), the Trustee shall direct CFC to replace the related
Defective Loan with one or more Eligible Substitute Loans in the manner and
subject to the conditions set forth in Section 4.03 of the Master Loan Purchase
Agreement.  Upon receipt of such Eligible Substitute Loan or Eligible Substitute
Loans, the Trustee promptly shall deliver to the Depositor the related Mortgage
File, and shall also execute and deliver such instruments of transfer or
assignment prepared by the Depositor, in each case without recourse, as may be
necessary to effectuate the transfer to the Depositor of all right, title and
interest of the Trustee in and to each applicable Loan.
 
16

--------------------------------------------------------------------------------


 
Section 2.03.  Delivery and Payment.  With respect to each Series, the Depositor
shall deliver to the Trustee on the related Series Closing Date, all of the
documents referred to in Section 2.02(b) with respect to the applicable Loans,
together with all interest and principal received on or with respect to the
applicable Loans from and after the Cut-Off Date (other than payments due on
such Loans on or before the Cut-Off Date and other than that portion of any
payment of interest received after the Cut-Off Date that represents interest
accruing on or prior to the Cut-Off Date).  Such delivery shall be made against
payment to the Depositor of the Purchase Price for the applicable Loans as
defined and set forth in the applicable Issue Supplement.
 
Section 2.04.  Safekeeping and Release of Required Documents.  The Mortgage
Files and all other documents with respect to the Loans constituting part of a
Trust Fund delivered by the Depositor pursuant to this Master Agreement and the
applicable Issue Supplement shall be kept by the Trustee or an agent of the
Trustee (appointed after consultation with the Depositor) on its behalf in trust
for the exclusive use and benefit of all present and future Holders of
Certificates of the applicable Series.
 
Section 2.05. Authorized Officers.  The manual or facsimile signature of any
individual appearing on this Master Agreement, any Issue Supplement or any
document or certificate issued pursuant to this Master Agreement, and which is
designated as the signature of a Responsible Officer of any Person, shall
constitute conclusive evidence that such individual is, in fact, authorized to
execute such document, notwithstanding that such authorization may have lapsed
prior to the effective date of such document.
 
Section 2.06. Delivery of Instruments.  The Trustee shall furnish to each
Certificateholder, upon request, without attachments, copies of this Master
Agreement, the Issue Supplement relating to such Certificateholder and the
Certificate or Certificates held by such Holder.
 
Section 2.07. Agreed Treatment of Trusts and Certificates.  The parties hereto
and, by acceptance or acquisition of a Certificate, the Holder of each
Certificate, intend to treat each Trust as a grantor trust for United States
federal, state and local tax purposes, and to treat the Certificates (including
all payments and proceeds with respect to such Certificates) as undivided
beneficial ownership interests in the related Trust Fund for United States
federal, state and local tax purposes.  The provisions of this Master Agreement
shall be applied and interpreted to further this intention and agreement of the
parties, including, without limitation, so as to circumscribe any right to
exercise discretion granted to the Master Servicer, the Trustee or the
Calculation and Paying Agent herein as to matters relating to the Loans.
 
Section 2.08. Notice of Sale of Loans.  Promptly following each Series Closing
Date, CFC shall notify the Borrower under each Loan identified on the related
Schedule of Qualified Loans that such Loan has been conveyed to the Trust
identified on such schedule.
 
17

--------------------------------------------------------------------------------


 
ARTICLE III
The Certificates
 
Section 3.01. Certificates Issuable in Classes; General Provisions with Respect
to Principal and Interest Distributions.  (a)  The Certificates may consist of
only one Class or may be divided into two or more Classes and shall be
designated generally as Rural Utilities MBS Certificates, with such particular
designations added or incorporated into such title for the Certificates of any
particular Class as specified in the related Issue Supplement.
 
(b)           Distributions on the Certificates shall be made in such amounts as
among Classes of Certificates, and subject to such other conditions, as are
provided in the Issue Supplement with respect to such Class.  Each Certificate
will share ratably in all rights of the related Class.
 
Section 3.02. Issuance and Authentication of Certificates.  (a)  The
Certificates shall be issued in definitive, fully registered form only,
substantially in the form attached to each Issue Supplement.  The Certificates
shall be executed by manual or facsimile signature on behalf of the Certificate
Registrar by an authorized officer.
 
(b)           No Certificate shall be entitled to any benefit under this Master
Agreement, or be valid for any purpose, unless there appears on such Certificate
a certificate of authentication executed by an authentication agent appointed by
the Trustee (the “Authenticating Agent”) by manual signature, and such
certificate of authentication upon any Certificate shall be conclusive evidence,
and the only evidence, that such Certificate has been duly authenticated and
delivered hereunder.  The Trustee is hereby initially appointed to act as the
Authenticating Agent with power to act on the Trustee’s behalf in the
authentication and delivery of the Certificates in connection with transfers and
exchanges as herein provided.  If the Authenticating Agent resigns or is
terminated, the Trustee shall appoint a successor Authenticating Agent which may
be the Trustee or an affiliate thereof.
 
(c)           Except as limited by this Master Agreement, the Certificates of
any Class shall be subject to the provisions of the related Issue Supplement.
 
Section 3.03. Registration of Transfer and Exchange of Certificates; Transfer
Restrictions.  (a)  At all times during the term of this Master Agreement, there
shall be maintained at the office of a registrar appointed by the Trustee (the
“Certificate Registrar”) a register (the “Certificate Register”) in which,
subject to such reasonable regulations as the Certificate Registrar may
prescribe, the Certificate Registrar shall provide for the registration of
Certificates and transfers and exchanges of Certificates as herein
provided.  The Trustee is hereby initially appointed as Certificate Registrar
for the purpose of registering Certificates and transfers and exchanges of
Certificates as herein provided.  The Trustee may appoint any other bank or
trust company to act as Certificate Registrar under such conditions as the
Trustee may prescribe; provided that the Trustee shall not be relieved of any of
its duties or responsibilities hereunder as Certificate Registrar by reason of
such appointment.  If the Trustee resigns or is removed in accordance with the
terms hereof, the successor trustee shall immediately succeed to its
predecessor’s duties as Certificate Registrar.
 
18

--------------------------------------------------------------------------------


 
(b)           In the event that there is a discrepancy between (i) the
Certificate Principal Balance as noted on the grid attached to a Certificate and
(ii) the Certificate Principal Balance reflected in the Certificate Register,
the Certificate Register shall be controlling in the absence of manifest
error.  No service charge shall be made to a Holder for any registration of
transfer or exchange of Certificates, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in connection with any registration of transfer or exchange of
Certificates.
 
(c)           The Certificates shall contain the following restrictive legends:
 
THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITY LAW.  THE
HOLDER HEREOF AGREES THAT, FOR THE BENEFIT OF THE TRUST, NEITHER THIS
CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED (X) PRIOR TO THE SECOND ANNIVERSARY OF THE
ISSUANCE HEREOF OR (Y) AT ANY TIME BY ANY TRANSFEROR THAT WAS AN AFFILIATE OF
THE TRUST DURING THE THREE MONTHS PRECEDING THE DATE OF SUCH OFFER, RESALE,
PLEDGE OR OTHER TRANSFER, IN EITHER CASE, OTHER THAN (1) TO THE TRUST, (2) TO A
PERSON WHOM THE TRANSFEROR REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL
BUYER WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER, IN EACH CASE, TO WHOM NOTICE IS GIVEN THAT THE OFFER, RESALE, PLEDGE OR
OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, THAT, PRIOR TO SUCH
TRANSFER, FURNISHES THE TRUSTEE WITH AN INVESTMENT LETTER RELATING TO THE
TRANSFER OF THIS CERTIFICATE, (3) TO AN INSTITUTIONAL ACCREDITED INVESTOR (AS
THAT TERM IS DESCRIBED IN RULE 501(A)(1), (2), (3) OR (7) UNDER THE SECURITIES
ACT) THAT, PRIOR TO SUCH TRANSFER, FURNISHES THE TRUSTEE WITH AN INVESTMENT
LETTER RELATING TO THE TRANSFER OF THIS CERTIFICATE, (4) TO NON-U.S. PERSONS IN
AN OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES
ACT, THAT, PRIOR TO THE TRANSFER, FURNISHES THE TRUSTEE WITH AN INVESTMENT
LETTER RELATING TO THE TRANSFER OF THIS CERTIFICATE, (5) PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT,
INCLUDING THAT PROVIDED BY RULE 144 (IF AVAILABLE) UNDER THE SECURITIES ACT,
PROVIDED THAT, PRIOR TO THE TRANSFER, THE TRANSFEREE FURNISHES THE TRUSTEE WITH
AN INVESTMENT LETTER RELATING TO THE TRANSFER OF THIS CERTIFICATE, OR (6)
FOLLOWING THE REGISTRATION OF THIS CERTIFICATE UNDER THE SECURITIES ACT, AND IN
EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW OF ANY STATE OF THE
UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION.
 
NO TRANSFER, SALE, PLEDGE OR OTHER DISPOSITION OF THIS CERTIFICATE OR INTEREST
THEREIN SHALL BE MADE UNLESS THAT TRANSFER, SALE, PLEDGE OR OTHER DISPOSITION
WILL NOT CAUSE THE TRUST TO BECOME SUBJECT TO REGISTRATION UNDER THE INVESTMENT
COMPANY ACT OF 1940 (THE “INVESTMENT COMPANY ACT”) OR EXCEPT AS PROVIDED IN
CLAUSE (6) ABOVE, TO BECOME SUBJEC TO REGISTRATION UNDER THE SECURITIES ACT.
 
19

--------------------------------------------------------------------------------


 
NO TRANSFER, SALE, PLEDGE OR OTHER DISPOSITION OF THIS CERTIFICATE OR INTEREST
THEREIN MAY BE MADE TO ANY EMPLOYEE BENEFIT PLAN, TRUST OR ACCOUNT WHICH IS
SUBJECT TO THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 OR SECTION 4975
OF THE INTERNAL REVENUE CODE OF 1986, OR TO AN ENTITY WHOSE UNDERLYING ASSETS
ARE SUBJECT TO THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 OR SECTION
4975 OF THE INTERNAL REVENUE CODE OF 1986.
 
(d)           No Certificate, nor any interest or participation therein, may be
offered, resold, pledged or otherwise transferred (i) prior to the second
anniversary of the issuance hereof or (ii) at any time by any transferor that
was an affiliate of the applicable Trust during the three months preceding the
date of such offer, resale, pledge or other transfer, in either case, other than
(1) to such Trust, (2) to a person whom the transferor reasonably believes is a
qualified institutional buyer within the meaning of Rule 144A under the
Securities Act (“Rule 144A”), purchasing for its own account or for the account
of a qualified institutional buyer, in each case, to whom notice is given that
the offer, resale, pledge or other transfer is being made in reliance on Rule
144A, that prior to the transfer of any Certificate, furnishes the Trustee with
an Investment Letter relating to the transfer of such Certificate, (3) to an
institutional accredited investor (as that term is described in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act) that prior to the transfer of any
Certificate, furnishes the Trustee with an Investment Letter relating to the
transfer of such Certificate, (4) to a non-U.S. person in an offshore
transaction in accordance with regulation S under the Securities Act that prior
to the transfer of any Certificate, furnishes the Trustee with an Investment
Letter relating to the transfer of such Certificate, (5) pursuant to another
available exemption from the registration requirements under the Securities Act,
including that provided by Rule 144 (if available) under the Securities Act,
provided that the transferee provide a written opinion of counsel acceptable to
and in form and substance satisfactory to the Trustee opining as to such
exemption, or (6) following the registration of the Certificates under the
Securities Act, in each case, in accordance with any applicable securities Law
of any state of the United States or any other applicable jurisdiction.  No
transfer, sale, pledge or other disposition of any Certificate or interest
therein shall be made unless that transfer, sale, pledge or other disposition
will not cause the applicable Trust to become subject to registration under
either the Securities Act or the Investment Company Act.  To the extent that any
purported transfer, sale, pledge or other disposition of a Certificate or
interest therein is made in contravention of the terms contained in this Section
3.03(d), such transfer shall be deemed null and void ab initio, shall have no
effect hereunder and shall not be effective to grant or transfer any rights to
the purported transferee.
 
(e)           No transfer, sale, pledge or other disposition of any Certificate
or interest therein may be made to any employee benefit plan, trust or account
which is subject to the Employee Retirement Income Security Act of 1974, as
amended, or section 4975 of the Code, or to an entity whose underlying assets
are subject to the Employee Retirement Income Security Act of 1974 or section
4975 of the Code.  The Calculation and Paying Agent hereby indemnifies and holds
harmless the Depositor and CFC from and against all costs, expenses, fines,
penalties, tax consequences, liabilities, obligations and losses, including
without limitation reasonable attorneys’ fees and expenses, incurred by the
Depositor , CFC or both as a result of, relating to, or as a consequence of the
violation of the covenant in the preceding sentence.
 
20

--------------------------------------------------------------------------------


 
Section 3.04. Mutilated, Destroyed, Lost or Stolen Certificates.  If (i) any
mutilated Certificate is surrendered to the Trustee or the Trustee receives
evidence to its satisfaction of the destruction, loss or theft of any
Certificate, and (ii) there is delivered to the Trustee such security or
indemnity as may be required by the Trustee, the Depositor or the Master
Servicer to save the Trustee, the Depositor and the Master Servicer harmless,
then, in the absence of notice to the Trustee that such Certificate has been
acquired by a bona fide purchaser, the Trustee shall execute, authenticate and
deliver, in exchange for or in lieu of any such mutilated, destroyed, lost or
stolen Certificate, a new Certificate of like tenor, class and percentage
interest.  Upon the issuance of any new Certificate under this Section 3.04, the
Trustee may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection therewith and any other
expenses (including the fees and expenses of the Trustee) connected
therewith.  Any duplicate Certificate issued pursuant to this Section 3.04 shall
constitute complete and indefeasible evidence of ownership in the Trust Fund, as
if originally issued, whether or not the lost, stolen or destroyed Certificate
shall be found at any time.
 
Section 3.05. Persons Deemed Owners.  The Trustee, the Depositor, the Master
Servicer and any agent thereof may treat the Person in whose name any
Certificate is registered as the owner of such Certificate for the purpose of
receiving distributions pursuant to Section 6.04 and for all other purposes
whatsoever.
 
ARTICLE IV
Representations and Warranties
 
Section 4.01.  Representations and Warranties of the Calculation and Paying
Agent.  The Calculation and Paying Agent represents and warrants as of the
Initial Closing Date and each Series Closing Date as follows:
 
(a)           The Calculation and Paying Agent is a federally chartered
instrumentality of the United States duly organized, validly existing and in
good standing under the laws governing its creation and existence and with
corporate power and authority to conduct its business as it is currently being
conducted; the Calculation and Paying Agent holds all licenses, certificates and
permits necessary for the conduct of its business as it is currently being
conducted.
 
(b)           The Calculation and Paying Agent has the requisite power and
authority to execute and deliver this Master Agreement and each Issue Supplement
and to perform its duties thereunder and to take all other actions and execute
and deliver all other documents which are requisite or pertinent to the
performance of such duties; the persons signing such documents and taking such
actions on behalf of the Calculation and Paying Agent, respectively, have been
duly authorized to do so and such documents and actions are valid, legally
binding and enforceable against it in accordance with their terms.
 
(c)           No action, suit or proceeding is pending or, to the best of
Calculation and Paying Agent’s knowledge, threatened against it that would
prohibit its entering into this Master Agreement or any Issue Supplement or
performing its obligations under this Master Agreement or any Issue Supplement
or, in the reasonable opinion of the Calculation and Paying Agent has a
reasonable likelihood of resulting in a material adverse effect on the
transactions contemplated by this Master Agreement or any Issue Supplement.
 
21

--------------------------------------------------------------------------------


 
(d)           The Calculation and Paying Agent is not required to obtain the
consent of any other Person or any consents, licenses, approvals or
authorizations from, or registrations or declarations with, any governmental
authority, bureau or agency in connection with the execution, delivery,
performance, validity or enforceability of this Master Agreement, any Issue
Supplement or any of the other agreements executed in connection therewith,
except for such consents, licenses, approvals or authorizations, or
registrations or declarations, as shall have been obtained or filed, as the case
may be.
 
(e)           The Calculation and Paying Agent is not in default with respect to
any order or decree of any court or any order, regulation or demand of any
federal, state, municipal or governmental agency, which default would reasonably
be expected to have consequences that would materially and adversely affect the
condition (financial or otherwise) or operations of the Calculation and Paying
Agent or its respective properties or would reasonably be expected to have
consequences that would materially adversely affect the performance of the
Calculation and Paying Agent hereunder or under any Issue Supplement.
 
(f)           The execution and delivery of this Master Agreement by the
Calculation and Paying Agent and the performance and compliance with the terms
of this Master Agreement  or any Issue Supplement by the Calculation and Paying
Agent will not violate the statues and regulations which govern the operation of
the Calculation and Paying Agent, or constitute a material default (or an event
which, with notice or lapse of time, or both, would constitute a material
default) under, or result in the material breach of, any material contract,
agreement or other instrument to which the Calculation and Paying Agent is a
party or which may be applicable to the Calculation and Paying Agent, or any of
its assets.
 
(g)           The Calculation and Paying Agent is not in default hereunder and
no event or circumstance has occurred or exists which, with notice or lapse of
time or both, would constitute a default by the Calculation and Paying Agent
hereunder.
 
Upon discovery by any party hereto of a breach of any of the representations and
warranties set forth in this Section 4.01, such discovering party shall give
prompt written notice to the other parties.  It is understood and agreed by the
parties hereto that the representations and warranties set forth in this Section
4.01 shall survive delivery of the respective Mortgage Files to the Trustee.
 
Section 4.02. Representations, Warranties and Agreement of the Depositor.  The
Depositor hereby represents and warrants as of the Initial Closing Date and each
Series Closing Date as follows:
 
(a)           The Depositor is a Delaware limited liability company duly
organized, validly existing and in good standing under the laws governing its
creation and existence and with the requisite power and authority to conduct its
business as it is currently being conducted; the Depositor holds all licenses,
certificates and permits necessary for the conduct of its business as it is
currently being conducted.
 
22

--------------------------------------------------------------------------------


 
(b)           The Depositor has the requisite power and authority to execute and
deliver this Master Agreement and each Issue Supplement, to transfer, assign and
deliver all the Loans identified on each applicable Schedule of Qualified Loans
to the Trustee and to take all other actions and execute and deliver all other
documents which are requisite or pertinent to the transactions described in this
Master Agreement and each Issue Supplement.  The persons signing such documents
and taking such actions on its behalf have been duly authorized to do so and
such documents and actions are valid, legally binding and enforceable against
the Depositor in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other laws affecting the
enforcement of creditors’ rights and to general principles of equity (regardless
of whether such enforcement is considered in a proceeding in equity or at law).
 
(c)           The Depositor is not required to obtain the consent of any other
Person or any consents, licenses, approvals or authorizations from, or
registrations or declarations with, any governmental authority, bureau or agency
in connection with the execution, delivery, performance, validity or
enforceability of this Master Agreement or any Issue Supplement except for such
consents, licenses, approvals or authorizations, or registrations or
declarations, as shall have been obtained or filed, as the case may be.
 
(d)           No action, suit or proceeding is pending or, to the best of the
Depositor’s knowledge, threatened against it that would prohibit it from
entering into this Master Agreement or any Issue Supplement or performing its
obligations under this Master Agreement and each Issue Supplement or, in the
reasonable opinion of the Depositor has a reasonable likelihood of resulting in
a material adverse effect on the transactions contemplated by this Master
Agreement or any Issue Supplement.
 
(e)           The Depositor is not in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default would reasonably be expected to
have consequences that would materially and adversely affect the condition
(financial or otherwise) or operations of the Depositor or its properties or
would reasonably be expected to have consequences that would materially
adversely affect its performance hereunder or under any Issue Supplement.
 
(f)           This Master Agreement constitutes a valid transfer and assignment
to the Trustee of all right, title and interest of the Depositor in and to the
Loans, and the other property conveyed pursuant to this Master Agreement and
each Issue Supplement.
 
(g)           The execution and delivery of this Master Agreement and each Issue
Supplement by the Depositor and the performance and compliance with the terms of
this Master Agreement and each Issue Supplement by the Depositor will not
violate the organizational and operational documents of the Depositor, or
constitute a material default (or an event which, with notice or lapse of time,
or both, would constitute a material default) under, or result in the material
breach of, any material contract, agreement or other instrument to which the
Depositor is a party or which may be applicable to the Depositor, or any of its
assets.
 
23

--------------------------------------------------------------------------------


 
(h)           Following payment in full for the Loans identified on a Schedule
of Qualified Loans, the Depositor will have no right, title or interest in, to
or under any such Loans, or the related Trust Fund or the assets and properties
thereof.
 
Upon discovery by any party hereto of a breach of any of the representations and
warranties set forth in this Section 4.02, such discovering party shall give
prompt written notice thereof to the other parties.
 
If any party to this Master Trust Agreement becomes aware of any breach of any
representation or warranty set forth in Section 4.01(i) of the Master Loan
Purchase Agreement that materially and adversely affects the interests of the
Trust Fund in the related Qualified Loan, that party shall promptly notify each
of the other parties to this Master Agreement and the Required Certificateholder
of such breach and the Trustee shall direct CFC to comply with its obligations
under the Master Loan Purchase Agreement to either (i) cure such breach in all
material respects, (ii) purchase the Defective Loan in question from the Trustee
by the deposit of the Repurchase Price into an account designated by the
Trustee, or (iii) replace such Defective Loan with one or more Eligible
Substitute Loans in the manner and subject to the conditions set forth in Master
Loan Purchase Agreement; provided, that CFC may only replace a Defective Loan
with one or more Eligible Substitute Loans on or before the date which is two
(2) years following the Series Closing Date relating to the Trust Fund which
contains such Defective Loan.
 
It is understood and agreed by the parties hereto that the representations and
warranties set forth in this Section 4.02 shall survive delivery of the
respective Mortgage Files to the Trustee.
 
Section 4.03. Representations and Warranties of the Master Servicer.  The Master
Servicer hereby represents and warrants as of the Initial Closing Date and each
Series Closing Date as follows:
 
(a)           The Master Servicer is a cooperative association duly organized,
validly existing and in good standing under the laws governing its creation and
existence and with the requisite power and authority to conduct its business as
it is currently being conducted; the Master Servicer holds all licenses,
certificates and permits necessary for the conduct of its business as it is
currently being conducted and is or will be in compliance with the laws of each
state in which any Mortgaged Property is located to the extent necessary to
ensure the enforceability of each Loan.
 
(b)           The Master Servicer has the requisite power and authority to
execute and deliver this Master Agreement and each Issue Supplement, to service
and administer all the Loans identified on each applicable Schedule of Qualified
Loans in accordance with the terms of this Master Agreement and each Issue
Supplement, as applicable, and to take all other actions and execute and deliver
all other documents which are requisite or pertinent to the transactions
described in this Master Agreement and each Issue Supplement.  The persons
signing such documents and taking such actions on its behalf have been duly
authorized to do so and such documents and actions are valid, legally binding
and enforceable against the Master Servicer in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and other laws affecting the enforcement of creditors’ rights and to general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).
 
24

--------------------------------------------------------------------------------


 
(c)           The Master Servicer is not required to obtain the consent of any
other Person or any consents, licenses, approvals or authorizations from, or
registrations or declarations with, any governmental authority, bureau or agency
in connection with the execution, delivery, performance, validity or
enforceability of this Master Agreement, any Issue Supplement or any of the
other Transaction Documents, except for such consents, licenses, approvals or
authorizations, or registrations or declarations, as shall have been obtained or
filed, as the case may be.
 
(d)           No action, suit or proceeding is pending or, to the best of the
Master Servicer’s knowledge, threatened against it that would prohibit it from
entering into this Master Agreement or any Issue Supplement or performing its
obligations under this Master Agreement and each Issue Supplement or, in the
reasonable opinion of the Master Servicer has a reasonable likelihood of
resulting in a material adverse effect on the transactions contemplated by this
Master Agreement or any Issue Supplement.
 
(e)           The Master Servicer is not in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default would reasonably be expected to
have consequences that would materially and adversely affect the condition
(financial or otherwise) or operations of the Master Servicer or its respective
properties or would reasonably be expected to have consequences that would
materially adversely affect the performance of the Master Servicer hereunder or
under any Issue Supplement.
 
(f)           The execution and delivery of this Master Agreement by the Master
Servicer and the performance and compliance with the terms of this Master
Agreement  or any Issue Supplement by the Master Servicer will not violate the
Articles of Incorporation or Bylaws of the Master Servicer, or constitute a
material default (or an event which, with notice or lapse of time, or both,
would constitute a material default) under, or result in the material breach of,
any material contract, agreement or other instrument to which the Master
Servicer is a party or which may be applicable to the Master Servicer, or any of
its assets.
 
(g)           No Servicer Default has occurred and is continuing and no event or
circumstance has occurred or exists which, with notice or lapse of time or both,
would constitute a Servicer Default.
 
Upon discovery by any party hereto of a breach of any of the representations and
warranties set forth in this Section 4.03, such discovering party shall give
prompt written notice to the other parties.  It is understood and agreed by the
parties hereto that the representations and warranties set forth in this Section
4.03 shall survive delivery of the respective Mortgage Files to the Trustee.
 
25

--------------------------------------------------------------------------------


 
Section 4.04.  Substitution or Repurchase of Loans.

 
(a)           If CFC elects to substitute an Eligible Substitute Loan or Loans
for a Defective Loan pursuant to the Master Loan Purchase Agreement, the Trustee
shall direct CFC, on each date of substitution, to:
 
(i)           convey the Eligible Substitute Loans and deliver the related
Mortgage Files to the Trustee as provided in Section 2.01(b) and Section 2.01(c)
of the Master Loan Purchase Agreement and Section 2.02(b) and Section 2.02(c)
hereof;
 
(ii)           deposit or cause to be deposited into the applicable Custodial
Account no later than the date of substitution (A) the related Substitution
Adjustment Principal Amount, if any, plus (B) interest on such Substitution
Adjustment Principal Amount at the Loan Interest Rate of the related Defective
Loan being replaced from the previous Due Date for such Defective Loan (or, if
there has been no Due Date for such Loan subsequent to the Cut-Off Date, from
the Cut-Off Date) to the Due Date next preceding the first Distribution Date to
occur after such substitution, at which time such Substitution Adjustment
Principal Amount and related interest is to be distributed to the applicable
Certificateholders; and
 
(iii)           deliver to the Trustee an Officer’s Certificate certifying that
the requirements of the Master Loan Purchase Agreement with respect to the
replacement of the Defective Loans in question have been met.
 
(b)           The Depositor shall amend the Schedule of Qualified Loans to
reflect the repurchase or transfer to CFC of each Loan that has become a
Defective Loan and the substitution of the Eligible Substitute Loan or Loans and
the Depositor shall deliver the amended Schedule of Qualified Loans to the
Trustee.  Upon such substitution, each Eligible Substitute Loan shall be subject
to the terms of this Master Agreement and the related Issue Supplement in all
respects and all rights of the Depositor under the Master Loan Purchase
Agreement with respect to such Eligible Substitute Loan shall be and hereby are
assigned to the Trustee for the benefit of the Certificateholders.  Upon any
such substitution and the deposit to the Custodial Account of the Repurchase
Price or of any required Substitution Adjustment Principal Amount, the Trustee
promptly shall deliver the Mortgage File relating to such Defective Loan to CFC
and shall execute and deliver at CFC’s direction such instruments of transfer or
assignment prepared by CFC, in each case without recourse, as shall be necessary
to transfer to CFC, or its designee, any Defective Loan substituted for or
repurchased pursuant to this Section 4.04(b).
 
Section 4.05.  Assignment of Interest in the Master Loan Purchase
Agreement.  The Depositor hereby assigns to the Trustee for the benefit of the
Certificateholders all (but not less than all) of the Depositor’s right, title
and interest in, to and under any PA Supplement, together with all of its
rights, title and interest in, to and under the Master Loan Purchase Agreement
as it relates to such PA Supplement, to the Trustee or Trustees for the benefit
of the Certificateholders.  The rights assigned under the Master Loan Purchase
Agreement shall include, but not be limited to, the rights under Section 2.01,
Section 4.01 and Section 5.01 of the Master Loan Purchase Agreement.  Insofar as
such assignment relates to representations and warranties in the Master Loan
Purchase Agreement and any remedies provided thereunder for any breach of such
representations and warranties (including the provisions of Section 2.01(d),
Section 4.01 and Section 4.02 of the Master Loan Purchase Agreement), such
right, title and interest may be enforced by the Trustee on behalf of the
Certificateholders.
 
26

--------------------------------------------------------------------------------


 
ARTICLE V
Administration And Servicing of Loans
 
Section 5.01.  Servicing of the Loans.  (a)  The Master Servicer hereby agrees
to service and administer the Loans sold pursuant to this Master Agreement and
each Issue Supplement in accordance with the terms of this Master Agreement, the
applicable Issue Supplement, applicable law and the terms of the Loans.  In
connection with such servicing and administration, the Master Servicer shall
have full power and authority, acting alone and/or through sub-servicers, to do
or cause to be done any and all things, in connection with such servicing and
administration, that the Master Servicer may deem necessary or desirable and
consistent with the terms of this Master Agreement including, but not limited
to, the power and authority, subject to the terms hereof, (a) to execute and
deliver, on behalf of the Trustee or the Certificateholders, customary consents
or waivers and other instruments and documents, (b) to consent to transfers of
any Mortgaged Property and assumptions of the Mortgage Notes and related
Mortgages (but only in the manner provided in this Master Agreement), (c) to
collect any Other Insurance Proceeds and other Cash Liquidation amounts, and (d)
to effectuate foreclosure or other conversion of the ownership of the Mortgaged
Property securing any Loan.  In servicing and administering the Loans, the
Master Servicer shall employ procedures in accordance with the Customary
Servicing Procedures of the Master Servicer.  The Master Servicer will exercise
the same care in servicing the Loans that it exercises in servicing loans to the
same Borrower held in the Master Servicer’s portfolio.  The Master Servicer will
act in the best interest of the Trust Fund in servicing Loans held in such Trust
Fund.  Without limiting the generality of the foregoing, the Master Servicer, in
its own name or in the name of the Trustee, is hereby authorized and empowered
by the Trustee, when the Master Servicer believes it appropriate in its
reasonable judgment, to execute and deliver on behalf of the Trustee any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and all other comparable instruments, with respect to the Loans and
with respect to the related Mortgaged Properties.  The Master Servicer shall
prepare and deliver to the Trustee such documents requiring execution and
delivery by it as is necessary or appropriate to enable the Master Servicer to
service and administer the Loans to the extent that the Master Servicer is not
permitted to execute and deliver such documents pursuant to the preceding
sentence.  In addition to the foregoing, the Trustee shall provide a power of
attorney or other appropriate authorization as shall be necessary or desirable,
in the Master Servicer’s judgment, to enable the Master Servicer to act as the
agent of the Trustee as the mortgagee under each Mortgage and as the secured
party under each Additional Collateral Document.  Upon receipt of such
documents, the Trustee, upon the direction of the Master Servicer, shall
promptly execute such documents and deliver them to the Master Servicer.
 
(b)           With respect to each Loan as to which the Master Servicer holds
one or more loans to the same Borrower in the Master Servicer’s portfolio on the
applicable Series Closing Date (the “Master Servicer’s Loans”), the Master
Servicer will provide the following information about each such Master
Servicer’s Loan to the Trustee and the Required Certificateholder on such Series
Closing Date:  (i) the type of credit involved in such Master Servicer’s Loan,
(ii) whether such Master Servicer’s Loan is secured by some or all of the
collateral which secures the Loan, (iii) the principal amount of such Master
Servicer’s Loan, (iv) whether any Event of Default (as defined in such Master
Servicer’s Loan) has occurred and is continuing, and (v) the maturity date of
such Master Servicer’s Loan.
 
27

--------------------------------------------------------------------------------


 
(c)           The relationship of the Master Servicer (and of any successor to
the Master Servicer as servicer under this Master Agreement) to each Trust, the
Depositor, the Trustee and the Calculation and Paying Agent under this Master
Agreement is intended by the parties to be that of an independent contractor and
not that of a joint venture, partner or agent.
 
(d)           In accordance with the terms of this Master Agreement, the Master
Servicer may waive, modify, amend or vary any term of any Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to any Borrower if in the Master Servicer’s judgment such waiver,
modification, consent, postponement or indulgence will make it more likely that
such Borrower will be able to successfully repay the Loan in question; provided,
however, that the Master Servicer will notify the Trustee and the Required
Certificateholder of each event of default (as such term is defined in the
documentation for the applicable Loan) that has occurred and is continuing under
the documentation for such Loan, and the Master Servicer shall not:  (i) waive
any event of default under such Loan documents, (ii) reduce the Loan Interest
Rate applicable to such Loan or forgive any principal, (iii) postpone any date
for the payment of principal or interest on account of such Loan, (iv) extend
the maturity date of such Loan, or (v) implement a workout plan, commence a
foreclosure proceeding, accept a deed in lieu of foreclosure, conduct a
pre-foreclosure sale or seek a deficiency judgment without, in each such case,
giving the Trustee and the Required Certificateholder at least 10 Business Day’s
prior written notice of its intention to do so (each such notice, a “10 Business
Day Notice”).  In addition to the foregoing, if one or more loans in the Master
Servicer’s own portfolio present the same issue or issues as the Loan which is
the subject of a 10 Business Day Notice but the Master Servicer does not propose
to handle such issues under such loans in a manner similar to the proposal
submitted to the Trustee and the Required Certificateholder, the Master Servicer
will so state in the 10 Business Day Notice and include a description of how
such issues will be handled in such loans.  If by the end of the applicable 10
Business Day Notice period, the Master Servicer has not received written notice
from the Required Certificateholder disapproving of the proposal set forth in
the applicable 10 Business Day Notice, the Master Servicer may proceed to
implement such proposal.  If the Required Certificateholder notifies the Master
Servicer within the applicable 10 Business Day Notice period that it disapproves
of any such proposal with respect to a Loan, the Master Servicer and the
Required Certificateholder will consult with one another as to the best way to
proceed and the Required Certificateholder’s decision with respect to such Loan
will be binding on the Master Servicer; provided, however, that the Master
Servicer shall have the right to handle such issues under the loans in its own
portfolio in such manner as the Master Servicer deems appropriate or desirable.
 
(e)           Without limiting the generality of the foregoing, the Master
Servicer is hereby authorized and empowered to execute and deliver on behalf of
itself and the Trustee, all agreements and instruments as may be necessary or
desirable in connection with the performance of its rights and obligations
pursuant to this Section 5.01.  If reasonably required by the Master Servicer,
the Trustee shall furnish the Master Servicer with any powers of attorney and
other documents necessary or appropriate to enable the Master Servicer to carry
out its servicing and administrative duties under this Master Agreement, the
Mortgages and the other documentation pertaining to the loans.
 
28

--------------------------------------------------------------------------------


 
(f)           In the ordinary course of business, the Master Servicer at any
time may delegate any of its duties hereunder to any Person, including any of
its Affiliates, who agrees to conduct such duties in accordance with this Master
Agreement and each applicable Issue Supplement including those standards set
forth in this Section 5.01.  Any such delegation may include entering into
subservicing agreements with any Person or Persons, for the servicing and
administration of the Loans or a portion thereof. Such delegation shall not
relieve the Master Servicer of its liabilities and responsibilities with respect
to such duties and shall not constitute a resignation.  Notwithstanding anything
to the contrary contained herein, or in any agreement relating to any such
delegation, the Master Servicer shall remain obligated and liable to the Trustee
and the Certificateholder for the servicing and administration of the Loans in
accordance with the provisions of this Master Agreement and each applicable
Issue Supplement to the same extent and under the same terms and conditions as
if it alone were servicing and administering the Loans. The Master Servicer
shall provide the Trustee with written notice of delegation of any of its duties
to any Person other than any of the Master Servicer’s Affiliates or their
respective successors and assigns on the later of the respective Series Closing
Date or 60 days prior to such delegation.
 
Section 5.02. Collection of Loan Payments; Establishment of Series Custodial
Accounts.
 
(a)           Continuously from the date hereof until the principal and interest
on all Loans is paid in full, the Master Servicer will proceed diligently, in
accordance with this Master Agreement, to collect all payments due under each of
the Loans it services when the same shall become due and payable.
 
(b)           On each Series Closing Date, the Master Servicer shall establish
and maintain a Custodial Account with respect to such Series, which shall be an
Eligible Account.  The Master Servicer shall deposit or cause to be deposited
into each applicable Custodial Account, all on a daily basis within two Business
Days of receipt, except as otherwise specifically provided herein or in an
applicable Issue Supplement, the following payments and collections received by
the Master Servicer in respect of the Loans relating to such Series subsequent
to the Cut-Off Date (other than in respect of interest accruing on the Loans on
or before the Cut-Off Date applicable to such Series and principal due on the
Loans on or before the Cut-Off Date applicable to such Series, which collections
shall be paid to CFC) and the following amounts required to be deposited
hereunder with respect to the Loans it services:
 
(i)           all payments on account of principal of the Loans in the Trust
Fund of such Series, including Principal Prepayments with respect to such
related Loans;
 
(ii)          all payments on account of interest on the Loans in the Trust Fund
of such Series, net of the Servicing Fee with respect to such related Loans;
 
(iii)         all Other Insurance Proceeds and Cash Liquidation Proceeds, each
with respect to the Loans in the Trust Fund of such Series;
 
29

--------------------------------------------------------------------------------


 
(iv)         all Repurchase Prices and all Substitution Adjustment Principal
Amounts received by the Master Servicer with respect to the Loans in the Trust
Fund of such Series; and
 
(v)          any other amounts required to be deposited hereunder.
 
If the Master Servicer shall deposit in any Custodial Account any amount not
required to be deposited, it may at any time withdraw or direct the institution
maintaining the applicable Custodial Account to withdraw such amount from the
applicable Custodial Account, any provision herein to the contrary
notwithstanding.  The Master Servicer shall maintain adequate records with
respect to all withdrawals made pursuant to this Section 5.02.  Except as
otherwise provided in Section 5.02(c), all funds required to be deposited in any
Custodial Account shall be held in trust for the applicable Certificateholder of
the related Trust until withdrawn in accordance with Section 5.04.
 
(c)           Each institution at which a Custodial Account is maintained for
such Series shall invest the funds therein as directed in writing by the
Required Certificateholder for such related Series in Permitted Investments,
which shall mature not later than the next applicable Certificate Account
Deposit Date and shall not be sold or disposed of prior to its maturity unless
such Permitted Investments are in default.  All such Permitted Investments shall
be made in the name of the Trustee of the related Trust.  All income or gain
(net of any losses) realized from any such investment of funds on deposit in any
Custodial Account shall, unless otherwise provided in the applicable Issue
Supplement, on each Distribution Date be paid to the Required Certificateholder
as provided in Section 7.02.
 
(d)           The Master Servicer shall give notice to the Trustee and the
Calculation and Paying Agent of any proposed change of the location of any
Custodial Account maintained by the Master Servicer not later than 2 days and
not more than 45 days prior to any change thereof.
 
Section 5.03.  Realization Upon Defaulted Loans.  The Master Servicer shall use
reasonable efforts to realize upon Defaulted Loans, in such manner as in the
Master Servicer’s judgment will maximize the receipt of principal and interest
by the Trustee.  The Master Servicer is obligated to make every effort it deems
reasonable to work out a troubled Loan before proposing foreclosure, a deed in
lieu of foreclosure, a pre-foreclosure sale or other remedial action.  The
Master Servicer shall use reasonable efforts to foreclose upon or otherwise
comparably convert the ownership of Mortgaged Properties securing such of the
Loans as come into and continue in default and as to which no satisfactory
arrangements can be made for collection of delinquent payments.  The foregoing
is subject to the provisions that, in any case in which Mortgaged Property shall
have suffered damage, the Master Servicer shall not be required to expend its
own funds toward the restoration of such Mortgaged Property.
 
The decision of the Master Servicer to foreclose on a Defaulted Loan shall be
subject to a determination by the Master Servicer that the proceeds of such
foreclosure would exceed the costs and expenses of bringing such a proceeding.
 
30

--------------------------------------------------------------------------------


 
The proceeds from any liquidation of a Mortgage Loan will be applied in the
following order of priority:  first, to reimburse the Master Servicer for any
related unreimbursed Servicing Advances and Servicing Fees with respect to the
related Loan; second, to reimburse the Trustee for any amounts incurred by it in
connection with such Loan; third, to accrued and unpaid interest on the Loan at
the Net Loan Rate to the Due Date occurring in the month in which such amounts
are required to be distributed; and fourth, as a recovery of principal of such
Loan.
 
In the event that, as a result of or in connection with the exercise of remedies
with respect to a Loan, the Trust becomes the owner of real estate, the Master
Servicer will immediately commence appropriate procedures, on behalf of the
Trust, to liquidate such real estate.
 
Section 5.04.  Permitted Withdrawals From the Custodial Accounts.  The Master
Servicer may, from time to time, and with respect to clause (i) below, shall,
withdraw funds from the applicable Custodial Accounts for the following
purposes:
 
(i)           on or prior to the close of business on the Certificate Account
Deposit Date relating to each Distribution Date, to withdraw an amount equal to
the related Certificate Distribution Amount with respect to the related Series
on such Distribution Date, and deposit such amount into the Certificate Account
relating to such Series on such Certificate Account Deposit Date;
 
(ii)           to pay to the Master Servicer (to the extent not previously
retained) the servicing compensation to which it is entitled pursuant to Section
5.07;
 
(iii)          to reimburse the Master Servicer for unreimbursed Servicing
Advances made by it in connection with the Loans in the Trust Fund relating to
such Custodial Account, such right of reimbursement pursuant to this
clause (iii) being limited to amounts received on the Loans in respect of which
any such Servicing Advance was made;
 
(iv)          to pay to the Depositor, with respect to each Loan that has been
repurchased or substituted for pursuant to Section 2.02(d) or Section 4.02, all
amounts received thereon after the date of such repurchase or substitution
(excluding any Installment Payment due on any Due Date prior to such date of
repurchase);
 
(v)           to withdraw any amount deposited in such Custodial Account and not
required to be deposited therein;
 
(vi)          to clear and terminate such Custodial Account upon termination of
the related Series; and
 
(vii)         to reimburse the Master Servicer for expenses incurred by and
reimbursable pursuant to Section 5.17.
 
Section 5.05.  Fidelity Bond, Insurance.  The Master Servicer shall maintain
insurance coverage and financial institution bond protection consistent with
that maintained by the Master Servicer as of the date of this Master
Agreement.  Such insurance coverage shall include coverage in the amount of
$4,000,000 insuring the Master Servicer against losses on account of employee
dishonesty, loss inside the premises coverage, loss outside the premises
coverage, money orders and counterfeit paper currency coverage and depositors
forgery coverage.  Such financial institution bond protection shall include
$6,000,000 single loss limit of liability coverage on account of forgery or
alteration, securities, computer systems fraud, telefacsimile transfer fraud and
voice initiated transfer fraud.
 
31

--------------------------------------------------------------------------------


 
Section 5.06.  Satisfaction of Mortgages and Release of Mortgage Files.  Upon
the payment in full of any Loan, or the receipt by the Master Servicer of a
notification that payment in full will be escrowed in a manner customary for
such purposes, the Master Servicer shall immediately notify the Trustee.  Such
notice shall include a statement to the effect that all amounts received or to
be received in connection with such payment, which are required to be deposited
in the related Custodial Account pursuant to Section 5.02, have been or will be
so deposited, and shall request delivery to the Master Servicer of the portion
of the Mortgage File held by the Trustee.  Upon receipt of such notice and
request, the Trustee shall, within five (5) Business Days, deliver or cause to
be delivered to the Master Servicer the related Mortgage File and the Master
Servicer shall prepare and process any satisfaction or release that may be
necessary.  In the event that the Trustee fails to deliver or cause to be
delivered to the Master Servicer the related Mortgage File within five (5)
Business Days of the Master Servicer’s request therefor, the Trustee shall be
liable to the Master Servicer for any additional expenses or costs, including,
but not limited to, outsourcing fees and penalties, incurred by the Master
Servicer resulting from such failure.
 
From time to time and as appropriate for the servicing or foreclosure of a Loan,
the Trustee shall, within five (5) Business Days of the Master Servicer’s
request and delivery to the Trustee of a servicing receipt signed by a Servicing
Officer, deliver or cause to be delivered to the Master Servicer the portion of
the Mortgage File held by the Trustee.  Pursuant to the servicing receipt, the
Master Servicer shall be obligated to return to the Trustee the related Mortgage
File when the Master Servicer no longer needs such file, unless the Loan has
been liquidated and the Cash Liquidation Proceeds relating to such Loan have
been deposited in the applicable Custodial Account or the Mortgage File or a
portion thereof has been delivered to an attorney, or to a public trustee or
other public official as required by law, for purposes of initiating or pursuing
legal action or other proceedings for the foreclosure of the Mortgaged Property
either judicially or non-judicially.  In the event that the Trustee fails to
deliver or cause to be delivered to the Master Servicer the portion of the
Mortgage File held by the Trustee or its designee within five (5) Business Days
of the Master Servicer’s request therefor, the Trustee shall be liable to the
Master Servicer for any additional expenses or costs, including, but not limited
to, outsourcing fees and penalties, incurred by the Master Servicer resulting
from such failure.  Upon receipt of notice from the Master Servicer stating that
such Loan was liquidated, the Trustee shall release the Master Servicer from its
obligations under the related servicing receipt.
 
Section 5.07.  Servicing Compensation and Reimbursement.  With respect to each
Distribution Date, the Master Servicer shall be entitled, out of the interest
portion of amounts collected by the Master Servicer with respect to each Loan,
to retain or withdraw from the applicable Custodial Account an amount equal to
the Servicing Fee for such Distribution Date.
 
Additional servicing compensation in the form of assumption fees, and all other
customary and ancillary income and fees shall be retained by the Master Servicer
to the extent not required to be deposited in the Custodial Account pursuant to
Section 5.02.  The Master Servicer shall be required to pay all expenses
incurred by it in connection with its servicing activities hereunder and shall
not be entitled to reimbursement therefor except that the Master Servicer is
entitled to reimbursement for all Servicing Advances and as otherwise provided
in this Master Agreement or any Issue Supplement.
 
32

--------------------------------------------------------------------------------


 
Section 5.08.  RUS.  The rights and obligations of the Depositor, Master
Servicer, the Trustee, the Calculation and Paying Agent and any other Persons
with respect to the administration and servicing of the Loans are subject in all
respects to applicable law and  to the rights of RUS and all other Persons
secured by any Mortgage.
 
Section 5.09.  Documents, Records and Funds in Possession of the Master Servicer
to be Held for the Trustee.  The Master Servicer shall account fully to the
Trustee for any funds received by the Master Servicer or which otherwise are
collected by the Master Servicer, including any Cash Liquidation Proceeds, in
respect of any Loan.  All Mortgage Files and funds collected or held by, or
under the control of, the Master Servicer in respect of any Loans, whether from
the collection of principal and interest payments or from Cash Liquidation
Proceeds, including but not limited to any funds on deposit in the applicable
Custodial Account, shall be held by the Master Servicer for and on behalf of the
Trustee and shall be and remain the sole and exclusive property of the Trustee,
subject to the applicable provisions of this Master Agreement and the Issue
Supplement.  The Master Servicer also agrees that it shall not knowingly create,
incur or subject any Mortgage File or any funds that are deposited in any
Custodial Account or any Certificate Account, or any funds that otherwise are or
may become due or payable to the Trustee or the Calculation and Paying Agent, to
any claim, lien, security interest, judgment, levy, writ of attachment or other
encumbrance created by the Master Servicer, or assert by legal action or
otherwise any claim or right of setoff against any Mortgage File or any funds
collected on, or in connection with, a Loan, except, however, that the Master
Servicer shall be entitled to set off against and deduct from any such funds any
amounts that are properly due and payable to the Master Servicer under this
Master Agreement.
 
Section 5.10.  Rights of the Trustee in Respect of the Master Servicer.  The
Trustee may, but is not obligated to, enforce the obligations of the Master
Servicer hereunder and may, but is not obligated to, perform, or cause a
designee to perform, any obligation of the Master Servicer hereunder upon the
occurrence and during the continuation of a Servicer Default, and in connection
with the performance of any such obligation to exercise the related rights of
the Master Servicer hereunder; provided that the Master Servicer shall not be
relieved of any of its obligations hereunder by virtue of such performance by
the Trustee or its designee.  None of the Trustee or the Calculation and Paying
Agent shall have any responsibility or liability for any action or failure to
act by the Master Servicer nor shall either of the Trustee or the Calculation
and Paying Agent be obligated to supervise the performance of the Master
Servicer hereunder or otherwise.
 
Section 5.11.  Annual Statement as to Compliance.  The Master Servicer shall
deliver to the Trustee and the Calculation and Paying Agent on or before the
date which is 120 days after the end of the Master Servicer’s fiscal year,
commencing with its 2007 fiscal year, an Officer’s Certificate stating, as to
the signer thereof, that (a) a review of the activities of the Master Servicer
during the preceding fiscal year and of the performance of the Master Servicer
under this Master Agreement has been made under such officer’s supervision, and
(b) to the best of such officer’s knowledge, based on such review, the Master
Servicer has fulfilled all its obligations under this Master Agreement
throughout such year, or, if there has been a default in the fulfillment of any
such obligation, specifying each such default known to such officer and the
nature and status thereof.
 
33

--------------------------------------------------------------------------------


 
Section 5.12.  Annual Independent Public Accountants’ Servicing Statement;
Financial Statements.  The Master Servicer shall, at its own expense, on or
before 120 days after the end of the Master Servicer’s fiscal year, commencing
with the fiscal year, if any, during which the Certificates of a Series are
registered under the Securities Act and each fiscal year thereafter during which
such Certificates are subject to a reporting obligation under Section 13(a) or
15(d) of the Securities Exchange Act of 1934, cause a firm of independent public
accountants (who may also render other services to the Master Servicer or any
affiliate thereof) which is a member of the American Institute of Certified
Public Accountants to furnish a statement to the Trustee to the effect that such
firm has, with respect to the Master Servicer’s servicing operations under this
Master Agreement with respect to such Series, examined such operations in
accordance with the requirements of Item 1122 of Regulation AB, stating such
firm’s conclusions relating thereto.  If the Trustee is asked by such
accountants to approve the procedures used in such report, the Trustee shall do
so only upon the direction of the Master Servicer.
 
Section 5.13.  Statements to Certificateholders.
 
(a)           With respect to each Trust and each Distribution Date, on the
related Certificate Distribution Amount Determination Date, the Master Servicer
shall forward the Servicing Certificate applicable to each Trust to the
Calculation and Paying Agent and the Calculation and Paying Agent shall make
such Servicing Certificate available, on a secure basis on its website or
otherwise, to each applicable Certificateholder and the Trustee, but not to any
other Person or Persons.
 
If a Servicer Default shall occur, on the Business Day following the related
Certificate Distribution Amount Determination Date, the Master Servicer shall
forward to the Calculation and Paying Agent, and the Calculation and Paying
Agent shall forward or cause to be forwarded by mail or otherwise make
available, on its website or otherwise, to each Certificateholder and the
Trustee, a statement to such effect, including the nature thereof.  Such
statement may be included in, or separate from, the regular statement sent to
Certificateholders.
 
(b)           The Master Servicer shall forward to the Calculation and Paying
Agent any other information reasonably requested by the Calculation and Paying
Agent necessary to make distributions pursuant to Section 6.03 and Section
6.04.  The determination by the Master Servicer of the information contained in
each Servicing Certificate shall, in the absence of obvious error, be deemed to
be presumptively correct for all purposes hereunder, and the Trustee and the
Calculation and Paying Agent shall be protected in relying upon the same without
any independent check or verification.
 
Section 5.14.  Tax Returns.  The Master Servicer shall prepare or cause to be
prepared for execution by the Trustee, and after execution shall file or cause
to be filed, all tax and information returns of the each Trust Fund.
 
34

--------------------------------------------------------------------------------


 
Section 5.15.  Servicer Default.  With respect to any Trust Fund, each of the
following events shall constitute a servicer default (each, a “Servicer
Default”):
 
(a)           any failure by the Master Servicer to make any payment, deposit or
transfer required to be made under the terms of this Master Agreement or the
applicable Issue Supplement which continues unremedied for a period of five days
after the date upon which written notice of such failure, requiring the same to
be remedied, shall have been:  (i) received by the Master Servicer from the
Trustee or the Calculation and Paying Agent, or (ii) received by the Master
Servicer and the Trustee from the Required Certificateholder; or
 
(b)           failure on the part of the Master Servicer duly to observe or
perform in any material respect any other of the covenants or agreements on the
part of the Master Servicer in this Master Agreement or the applicable Issue
Supplement which continues unremedied for a period of 60 days after the date on
which written notice of such failure, requiring the same to be remedied, shall
have been:  (i) received by the Master Servicer from the Trustee or the
Calculation and Paying Agent, or (ii) received by the Master Servicer and the
Trustee from the Required Certificateholder; or
 
(c)           a decree or order of a court or agency or supervisory authority
having jurisdiction in the premises for the appointment of a conservator,
receiver or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against the Master Servicer
and such decree or order shall have remained in force undischarged or unstayed
for a period of 60 days; or
 
(d)           consent by the Master Servicer to the appointment of a
conservator, receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceedings relating to the
Master Servicer or to all or substantially all of its property; or
 
(e)           The Master Servicer’s admission in writing of its inability to pay
its debts generally as they become due, filing of a petition to invoke any
applicable insolvency or reorganization statute, making of an assignment for the
benefit of its creditors, or voluntarily suspending payment of its obligations.
 
With respect to any Trust Fund, upon the occurrence of a Servicer Default, and
so long as such Servicer Default shall not have been remedied, the Trustee or
the Required Certificateholder may (a) terminate all obligations and duties
imposed upon the Master Servicer under this Master Agreement and the related
Issue Supplement, and (b) name and appoint a successor or successors to succeed
to and assume all of such obligations and duties of the Master Servicer.  Such
actions shall be effected by notice in writing to the Master Servicer and shall
become effective upon receipt of such notice by the Master Servicer and the
acceptance of such appointment by such successor or successors.
 
On and after the receipt by the Master Servicer of such written notice and the
acceptance by the successor or successors to the Master Servicer, all
obligations and duties imposed upon the Master Servicer under this Master
Agreement and each related Issue Supplement shall pass to and vest in the
successor or successors named in the notice, and such successor or successors
shall be authorized, and hereby are authorized, to take all such action and
execute and deliver all such instruments and documents on behalf of the Master
Servicer, as attorney in fact or otherwise, as may be necessary and appropriate
to effect the purposes of such written notice.  The Master Servicer shall pay
the reasonable costs and expenses relating to a transition to a successor Master
Servicer.
 
35

--------------------------------------------------------------------------------


 
Section 5.16.  Inspection Rights.  The Master Servicer shall, once per calendar
year (or, if a Servicer Default has occurred and is continuing, as often as the
Required Certificateholder deems necessary or appropriate), upon three Business
Days’ prior written request from the Required Certificateholder, during normal
business hours, permit the Required Certificateholder to examine the Servicing
Files which relate to Loans in the Trust Funds; provided, that, notwithstanding
such annual examination, if the Farm Credit Administration (as the Governmental
Authority that regulates the Required Certificateholder) so requests, the Master
Servicer shall, upon three Business Day’s prior written request from the
Required Certificateholder (with evidence of such request by the Farm Credit
Administration) or from the Farm Credit Administration, permit the Required
Certificateholder to reexamine or permit the Farm Credit Administration to
examine the Servicing File which relates to Loans in the Trust Funds, and
provided, further, that any Person obtaining such information from the Master
Servicer pursuant to this Section 5.16 shall be required to maintain the
confidentiality thereof and use such information solely in connection with the
transactions contemplated by this Master Agreement or as otherwise required by
law, unless otherwise agreed to in writing by such Person and the Master
Servicer, with such agreement by the Master Servicer not to be unreasonably
withheld.
 
Section 5.17.  Limitation on Liability of the Depositor, the Master Servicer and
Others.

 
(a)           Neither the Depositor, the Master Servicer nor any of the
directors, officers, employees or agents of the Depositor or the Master Servicer
shall be under any liability to the Trustee, the Trust Fund, the Calculation of
Paying Agent or the Certificateholders for any action taken or for refraining
from the taking of any action in good faith and without gross negligence
pursuant to this Master Agreement or for errors in judgment; provided, however,
that this provision shall not protect the Depositor, the Master Servicer or any
such Person against any breach of warranties or representations made herein or
any liability which would otherwise be imposed by reason of willful misfeasance,
bad faith or gross negligence in the performance of  duties or by reason of
disregard of obligations and duties hereunder.  The Depositor, the Master
Servicer and any director, officer, employee or agent of the Depositor or the
Master Servicer may rely in good faith on any document of any kind prima facie
properly executed and submitted by any Person respecting any matters arising
hereunder.  The Depositor, the Master Servicer and any director, officer,
employee or agent of the Depositor or the Master Servicer shall be indemnified
by the Trust Fund and held harmless by the Trust Fund against any loss,
liability or expense incurred in connection with any legal action relating to
this Master Agreement, any Issue Supplement, the transactions contemplated
hereby or thereby, the Certificates, or the Depositor’s or the Master Servicer’s
duties in connection therewith, other than any loss, liability or expense
related to any specific Loan or Loans and any loss, liability or expense
incurred by reason of willful misfeasance, bad faith or gross negligence in the
performance of duties hereunder or by reason of disregard of obligations and
duties hereunder.
 
36

--------------------------------------------------------------------------------


 
(b)           Neither the Depositor nor the Master Servicer shall be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its respective duties under this Master Agreement and for which it
will not be reimbursed or indemnified hereunder; provided, however, that each of
the Depositor and the Master Servicer may in its discretion undertake any such
action it may deem necessary or desirable in respect to this Master Agreement
and the rights and duties of the parties hereto and the interests of the
Certificateholders hereunder.  In such event, the legal expenses and costs of
such action and any liability resulting therefrom shall be expenses, costs and
liabilities of the Trust Fund, and the Depositor and the Master Servicer shall
be entitled to be reimbursed therefore out of amounts attributable to the
Qualified Loans on deposit in the Custodial Account as provided by Section 5.04.
 
(c)           The Master Servicer and its directors, officers, employees and
agents shall be deemed to have exercised the degree of skill and care
appropriate hereunder if such Person has acted in accordance with Customary
Servicing Procedures and in good faith in (i) managing, administering,
servicing, making collections, foreclosing, counseling with respect to, and
supervising the Qualified Loans; (ii) administering, interpreting, and enforcing
the Mortgages, Mortgage Notes and all forms, documents and certificates required
thereunder; (iii) fulfilling all obligations hereunder; and (iv) all duties,
obligations and actions taken in respect of the Mortgage Property.
 
ARTICLE VI
Series Certificate Accounts, Distributions
 
Section 6.01.  Series Certificate Accounts.  (a)  On or before each Series
Closing Date, the Calculation and Paying Agent shall either (i) open with an
Eligible Depository one or more trust accounts in the name of the Trustee
applicable to the related Trust Fund created on such Series Closing Date that
shall be the “Certificate Account” for such Series or (ii) in lieu of
maintaining any such account or accounts, maintain the Certificate Account for
the related Trust Fund by means of appropriate entries on its books and records
designating all amounts credited thereto in respect of the Loans as being held
by it for the benefit of the Holders of Certificates evidencing beneficial
ownership interests in such Trust Fund.  To the extent that any Certificate
Account for any Trust Fund is maintained by the Calculation and Paying Agent in
the manner provided in clause (ii) above, all references herein to deposits and
withdrawals from such Certificate Account shall be deemed to refer to credits
and debits to the related books of the Calculation and Paying Agent.
 
(b)           The Calculation and Paying Agent shall deposit into each
Certificate Account all amounts remitted to it by the Master Servicer
representing withdrawals from the related Custodial Account.  All amounts
deposited by the Calculation and Paying Agent from time to time in a Certificate
Account, and all investments made with such moneys, including all income or
other gain from such investments, shall be held by the Calculation and Paying
Agent in the Certificate Account as part of the Trust Fund as herein provided,
subject to withdrawal by the Calculation and Paying Agent for the purposes set
forth in Section 6.03.
 
37

--------------------------------------------------------------------------------


 
(c)           All or a portion of amounts on deposit in the Certificate Account
shall be invested and reinvested by Calculation and Paying Agent in one or more
Permitted Investments bearing interest or sold at a discount.  No such
investment shall mature later than the Business Day immediately preceding the
next applicable Distribution Date; provided, however, that any investment on
which the Eligible Depository, in its commercial capacity, the Trustee or the
Calculation and Paying Agent is the obligor, may mature on the related
Distribution Date.  No Permitted Investment may be sold while in a Certificate
Account.
 
Section 6.02.  Calculation of Certificate Distribution Amount; Publication of
Certificate Principal Factors.  On or before each Certificate Distribution
Amount Determination Date, the Calculation and Paying Agent shall calculate the
Available Interest, the Available Principal, the Class A Distributable Amount
and the Class B Distributable Amount, each with respect to the related
Distribution Date and, based on the Total Available Amount for such Distribution
Date and the other distributions to be made on such Distribution Date, determine
the amount distributable to Certificateholders of each class.  Immediately
following each such calculation, the Calculation and Paying Agent shall notify
the Trustee in writing as to the amount so calculated.  As soon as practicable
thereafter, the Calculation and Paying Agent shall make available generally to
the Certificateholder the Certificate Principal Factor for each Class of
Certificates after giving effect to the distribution of the Class A Principal
Distribution Amount and the Class B Principal Distribution Amount on the
following Distribution Date.  All computations of interest accrued on any
Certificate shall be made as specified in the applicable Issue Supplement.
 
Section 6.03.  Withdrawals from the Certificate Account.  The rights of the
Class B Certificateholders to receive distributions in respect of the Class B
Certificates shall be and hereby are subordinated to the rights of the Class A
Certificateholders to receive distributions in respect of the Class A
Certificates as provided below.  Amounts on deposit on any Distribution Date in
any Certificate Account shall be withdrawn therefrom by the Calculation and
Paying Agent, in the amounts required, to the extent funds are available
therefor, for application as follows:
 
(i)           first, to the Class A Certificateholders, from Available Interest,
an amount equal to the sum of the Class A Interest Distributable Amount and any
outstanding Class A Interest Carryover Shortfall as of the close of business on
the preceding Distribution Date; and if such Available Interest is insufficient,
the Class A Certificateholders will receive such shortfall, to the extent
available, from the Class B Percentage of Available Principal;
 
(ii)           second, to the Class A Certificateholders, from Available
Principal, an amount equal to the sum of the Class A Principal Distributable
Amount and any outstanding Class A Principal Carryover Shortfall as of the close
of business on the preceding Distribution Date; and if such Available Principal
is insufficient, the Class A Certificateholders will receive such shortfall from
Available Interest (as such Available Interest has been reduced as described in
clause (i) above);
 
(iii)           third, to the Class B Certificateholders, from Available
Interest (as such Available Interest has been reduced by the distributions
described above in clauses (i) and (ii) above), an amount equal to the sum of
the Class B Interest Distributable Amount and any outstanding Class B Interest
Carryover Shortfall as of the close of business on the preceding Distribution
Date; and
 
38

--------------------------------------------------------------------------------


 
(iv)           fourth, to the Class B Certificateholders, from Available
Principal (as such Available Principal has been reduced as described in clauses
(ii) above), an amount equal to the sum of the Class B Principal Distributable
Amount and any outstanding Class B Principal Carryover Shortfall as of the close
of business on the preceding Distribution Date; and if such Available Principal
is insufficient, the Class B Certificateholders will receive such shortfall from
Available Interest (as such Available Interest has been reduced as described in
clauses (i), (ii) and (iii) above).
 
Section 6.04.  Distributions on Certificates.  As provided in Section 6.03, on
each Distribution Date, the Calculation and Paying Agent shall withdraw from
each applicable Certificate Account to the extent of funds available therefor,
the Certificate Distribution Amount applicable to each Series for such
Distribution Date previously calculated by it pursuant to Section 6.02.  Any
installment of interest or principal that is payable on any Certificate and that
is on deposit in the applicable Certificate Account on the applicable
Distribution Date, shall be paid to the Certificateholder of record thereof on
the immediately preceding Record Date by wire transfer to an account specified
in writing by such Certificateholder (or, if any Certificateholder shall not
have specified such account in writing at least 3 Business Days prior to any
Payment Date, by check or money order mailed to such Certificateholder at such
Certificateholder’s address appearing in the Note Register); provided that the
Calculation and Paying Agent shall not be required to pay to any such
Certificateholder any amounts required to be withheld from a payment to such
Certificateholder by any applicable tax law.
 
ARTICLE VII
Concerning the Calculation and Paying Agent
 
Section 7.01.  Duties of the Calculation and Paying Agent.  Farmer Mac, in its
individual capacity, agrees to perform the following duties in connection with
the Trust, subject to the terms of the related Issue Supplement and the
Certificates:
 
(a)           Act as Calculation and Paying Agent, and in particular calculating
amounts payable and remittance of payments to Certificateholders of each Series
as required by Section 6.02 and Section 6.04 of this Master Agreement and making
such verification as it deems necessary of the amounts deposited in each
Custodial Account and Certificate Account, in each case by the Master Servicer
hereunder;
 
(b)           Upon receipt of the Servicing Certificates as described in Section
5.13, make such Servicing Certificates available to each applicable
Certificateholder and the Trustee as provided in Section 5.13.
 
Section 7.02.  Calculation and Paying Agent Compensation.  As compensation for
its activities and obligations hereunder, with respect to each Series, unless
otherwise provided in the Issue Supplement, the Calculation and Paying Agent
shall on each Distribution Date for such Series, be entitled to all income or
gain (net of any losses) realized from investment of funds on deposit in the
applicable Custodial Account.
 
39

--------------------------------------------------------------------------------


 
(b)           The Calculation and Paying Agent shall pay all expenses incurred
by it hereunder in connection with its activities and shall, except for any
reimbursable expenses as may be set forth herein, not be entitled to
reimbursement therefor.
 
Section 7.03.  Resignation.  The Calculation and Paying Agent shall not resign
from the duties imposed upon it by the terms of this Master Agreement or,
without the consent of the Master Servicer, voluntarily assign any of its rights
or duties hereunder to any other Person.
 
Section 7.04.  Merger or Consolidation.  Any corporation or other entity into
which the Calculation and Paying Agent is merged or consolidated, or any
corporation or other entity resulting from any merger, conversion or
consolidation to which the Calculation and Paying Agent shall be a party or any
entity which shall by statute be a successor to the Calculation and Paying Agent
shall succeed to and assume all duties imposed upon the Calculation and Paying
Agent by the terms of this Master Agreement, without the filing of any
instrument or the performance of any further act by the Calculation and Paying
Agent or any Certificateholder.  The Calculation and Paying Agent promptly shall
furnish written notice of such succession to the Trustee and all
Certificateholders.
 
Section 7.05.  Calculation and Paying Agent as Holder.  Calculation and Paying
Agent, in its individual or any other capacity, shall have the right to purchase
and hold for its own account any Certificate issued pursuant to the terms of
this Master Agreement and any Issue Supplement, notwithstanding the rights and
duties conferred and imposed upon the Calculation and Paying Agent by this
Master Agreement and any such applicable Issue Supplement.
 
ARTICLE VIII
Concerning the Trustee
 
Section 8.01.  Duties of Trustee.  (a) The Trustee, prior to the occurrence of a
Servicer Default and after the curing of all Servicer Defaults that may have
occurred, undertakes to perform such duties and only such duties as are
specifically set forth in this Master Agreement.  If a Servicer Default occurs
and is continuing, the Trustee shall exercise such of the rights and powers
vested in it by this Master Agreement and use the same degree of care and skill
in their exercise as a prudent investor would exercise or use under the
circumstances in the conduct of such investor’s own affairs.  Any permissive
right of the Trustee contained in this Master Agreement shall not be construed
as a duty.
 
(b)           The Trustee, upon receipt of all resolutions, certificates,
statements, opinions, reports, documents, orders or other instruments furnished
to the Trustee, which are specifically required to be furnished pursuant to any
provision of this Master Agreement, shall examine them to determine whether they
conform to the requirements of this Master Agreement.  If any such instrument is
found not to conform to the requirements of this Master Agreement in a material
manner, the Trustee shall take action as it deems appropriate to have the
instrument corrected and, if the instrument is not corrected to the Trustee’s
satisfaction, the Trustee will provide notice thereof to the applicable
Certificateholders.
 
40

--------------------------------------------------------------------------------


 
(c)           No provision of this Master Agreement shall be construed to
relieve the Trustee from liability for its own negligent action, its own
negligent failure to act or its own misconduct; provided, however, that:
 
(i)           prior to the occurrence of a Servicer Default, and after the
curing of all such Servicer Defaults that may have occurred, the duties and
obligations of the Trustee shall be determined solely by the express provisions
of this Master Agreement and each Issue Supplement, the Trustee shall not be
liable except for the performance of such duties and obligations as are
specifically set forth in this Master Agreement, and each Issue Supplement, no
implied covenants or obligations shall be read into this Master Agreement or any
Issue Supplement against the Trustee and, in the absence of bad faith on the
part of the Trustee, the Trustee may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Trustee and conforming to the
requirements of this Master Agreement and each Issue Supplement;
 
(ii)           the Trustee shall not be personally liable for an error of
judgment made in good faith by a Responsible Officer or Responsible Officers of
the Trustee, unless it shall be proved that the Trustee was negligent in
ascertaining the pertinent facts;
 
(iii)          the Trustee shall not be personally liable with respect to any
action taken, suffered or omitted to be taken by it in good faith in accordance
with the direction of the Calculation and Paying Agent as to the time, method
and place of conducting any proceeding for any remedy available to the Trustee,
or exercising any trust or power conferred upon the Trustee, under this Master
Agreement or any Issue Supplement, and
 
(iv)          no provision of this Master Agreement or any Issue Supplement
shall require the Trustee to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder, or in the
exercise of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.
 
(d)           For all purposes of this Master Agreement, the Trustee shall not
be deemed to have knowledge of any Servicer Default or event that, with notice
or lapse of time, or both, would become a Servicer Default, unless a Responsible
Officer of the Trustee shall have received written notice thereof from a
Certificateholder, the Calculation and Paying Agent or a Responsible Officer of
the Trustee shall have actual knowledge thereof, and in the absence of such
written notice or knowledge, no provision hereof requiring the taking of any
action or the assumption of any duties or responsibility by the Trustee
following the occurrence of any Servicer Default or event which, with notice or
lapse of time, or both, would become a Servicer Default, shall be effective as
to the Trustee.
 
Section 8.02.  Certain Matters Affecting the Trustee.  Except as otherwise
provided in Section 8.01:
 
(a)           The Trustee may request and rely upon, and shall be protected in
acting or refraining from acting upon, any resolution, Officer’s Certificate,
certificate of auditors or any other certificate, statement, instrument,
opinion, report, notice, request, consent, order, appraisal, bond or other paper
or document prima facie in proper form and believed by it to be genuine and to
have been signed or presented by the proper party or parties;
 
41

--------------------------------------------------------------------------------


 
(b)           The Trustee may consult with counsel (including counsel for the
Calculation and Paying Agent) and any Opinion of Counsel shall be full and
complete authorization and protection in respect of any action taken or suffered
or omitted by it hereunder in good faith and in accordance with such Opinion of
Counsel;
 
(c)           The Trustee shall be under no obligation to exercise any of the
trusts or powers vested in it by this Master Agreement or any Issue Supplement
or to institute, conduct or defend any litigation hereunder or in relation
hereto at the request, order or direction of any of the Certificateholders or
the Calculation and Paying Agent, pursuant to the provisions of this Master
Agreement or any Issue Supplement, unless such Certificateholders or the
Calculation and Paying Agent, as applicable, shall have offered to the Trustee
reasonable security or indemnity against the costs, expenses and liabilities
that may be incurred therein or thereby; nothing contained herein shall,
however, relieve the Trustee of the obligation, upon the occurrence of a
Servicer Default (which has not been cured), to exercise such of the rights and
powers vested in it by this Master Agreement, and to use the same degree of care
and skill in their exercise as a prudent investor would exercise or use under
the circumstances in the conduct of such investor’s own affairs;
 
(d)           The Trustee shall not be personally liable for any action taken,
suffered or omitted by it in good faith and believed by it to be authorized or
within the discretion or rights or powers conferred upon it by this Master
Agreement or any applicable Issue Supplement;
 
(e)           Prior to the occurrence of a Servicer Default hereunder and after
the curing of all Servicer Defaults that may have occurred, the Trustee shall
not be bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper or document, unless
requested in writing so to do by the Calculation and Paying Agent or by the
Required Certificateholder; provided, however, that if the payment within a
reasonable time to the Trustee of the costs, expenses or liabilities likely to
be incurred by it in the making of such investigation is, in the opinion of the
Trustee, not reasonably assured to the Trustee by the security afforded to it by
the terms of this Master Agreement, the Trustee may require reasonable indemnity
against such expense or liability as a condition to so proceeding the reasonable
expense of every such investigation shall be paid by the Calculation and Paying
Agent or the requesting Certificateholders, as applicable; and
 
(f)           The Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys.
 
42

--------------------------------------------------------------------------------


 
Section 8.03.  Trustee Not Liable for Certificates or Loans.  Except as
otherwise expressly provided herein, the Trustee shall not be accountable for
the use or application by the Master Servicer or the Calculation and Paying
Agent of any funds paid to the Master Servicer or the Calculation and Paying
Agent, in respect of the Loans or deposited in or withdrawn from any Custodial
Account or any Certificate Account by the Master Servicer or the Calculation and
Paying Agent, as the case may be.  The Trustee makes no representations or
warranties as to the validity or sufficiency of the Certificates or of any Loan
or related document, except that the Trustee represents that this Master
Agreement has been duly authorized, executed and delivered by it and, assuming
due execution and delivery by the other parties hereto, constitutes its valid
and binding obligation, enforceable against it in accordance with its terms,
except that such enforceability may be subject to (i) applicable bankruptcy and
insolvency laws and other similar laws affecting the enforcement of the rights
of creditors generally, and (ii) general principles of equity regardless of
whether such enforcement is considered in a proceeding in equity or at law.
 
Section 8.04.  Trustee May Own Certificates.  The Trustee in its individual or
any other capacity may become the owner or pledgee of Certificates of any Series
with the same rights it would have if it were not Trustee.
 
Section 8.05.  Indemnification of the Trustee.  Each Trust shall indemnify the
Trustee in its individual capacity and as Trustee and any director, officer,
employee or agent of the Trustee in its individual capacity and as Trustee for,
and hold each of them harmless against, any loss or liability incurred by any of
them in connection with such Trust without negligence or bad faith on the part
of the Trustee in its individual capacity and as Trustee or any such director,
officer, employee or agent of the Trustee in its individual capacity and as
Trustee and arising out of or in connection with the acceptance or
administration of the Trust created pursuant to this Master Agreement and each
Issue Supplement, including the costs and expenses of defending the Trustee in
its individual capacity and as Trustee or any such director, officer, employee
or agent of the Trustee in its individual capacity and as Trustee against any
claim or liability incurred by any of them in connection with the exercise or
performance of any of their powers or duties hereunder without negligence or bad
faith on its or their part and including any liability for any environmental
hazards or issues relating to any Mortgaged Property, but not including any
expenses incurred in the ordinary course of performing the Trustee’s duties as
set forth herein.
 
Section 8.06.  Eligibility Requirements for Trustee.  The Trustee hereunder
shall at all times be a corporation having its principal office in a state and
city acceptable to the Calculation and Paying Agent and organized and doing
business under the laws of such state or the United States of America,
authorized under such laws to exercise corporate trust powers, having a combined
capital and surplus of at least $50,000,000, and subject to supervision or
examination by federal or state authority.  If such corporation publishes
reports of condition at least annually, pursuant to law or to the requirements
of the aforesaid supervising or examining authority, then for the purposes of
this Section the combined capital and surplus of such corporation shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published.  In case at any time the Trustee shall cease
to be eligible in accordance with the provisions of this Section, the Trustee
shall resign immediately in the manner and with the effect specified in Section
8.07.  The Trustee shall secure an Opinion of Counsel (which shall be an expense
of the Trustee) to the effect that, to the extent that the Trust is not subject
to federal income taxation, the Trust Fund is not subject to state and local
taxation in the jurisdiction where the Trustee is located.
 
43

--------------------------------------------------------------------------------


 
Section 8.07.  Resignation and Removal of the Trustee.  (a) The Trustee may at
any time resign and be discharged from the trusts created pursuant to this
Master Agreement by giving written notice of resignation to the Master Servicer
and the Calculation and Paying Agent.  Upon receiving such notice of
resignation, the Calculation and Paying Agent, after consultation with the
Master Servicer, shall promptly appoint a successor trustee by written
instrument, in duplicate, one copy of which instrument shall be delivered to the
resigning Trustee and one copy to the successor trustee with a copy of such
instrument delivered to the Master Servicer.  If no successor trustee shall have
been so appointed and have accepted appointment within 90 days after giving of
such notice of resignation, the resigning Trustee may petition any court of
competent jurisdiction for the appointment of a successor trustee.
 
(b)           If at any time the Trustee shall cease to be eligible in
accordance with the provisions of Section 8.06 and shall fail to resign after
written request therefor by the Calculation and Paying Agent, or if at any time
the Trustee shall become incapable of acting, or shall be adjudged a bankrupt or
insolvent, or a receiver of the Trustee or of its property shall be appointed,
or any public officer shall take charge or control of the Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation, then the Calculation and Paying Agent may remove the Trustee and,
after consultation with the Master Servicer, appoint a successor trustee by
written instrument, in duplicate, one copy of which instrument shall be
delivered to the Trustee so removed and one copy to the successor trustee, with
a copy of such instrument delivered to the Master Servicer, and the Calculation
and Paying Agent shall give written notice thereof to the
Certificateholders.  Notwithstanding the foregoing, any liability of the Trustee
under this Master Agreement arising prior to such termination shall survive such
termination.
 
(c)           The Calculation and Paying Agent may at any time remove the
Trustee solely pursuant to this Master Agreement and, after consultation with
the Master Servicer, appoint a successor trustee by written instrument or
instruments within 90 days of such predecessor trustee’s removal.  If no
successor trustee shall have been so appointed and have accepted appointment
within 90 days after the giving of such notice of removal, the predecessor
trustee may petition any court of competent jurisdiction for the appointment of
a successor trustee.
 
(d)           Any resignation or removal of the Trustee and appointment of a
successor trustee pursuant to any of the provisions of this Section shall become
effective upon acceptance of appointment by the successor trustee as provided in
Section 8.08 but in no event shall it become effective until a successor has
been appointed and has accepted the duties of the Trustee.
 
Section 8.08.  Successor Trustee.  (a) Any successor trustee appointed as
provided in Section 8.07 shall execute, acknowledge and deliver to its
predecessor trustee (with copies delivered to the Calculation and Paying Agent
and the Master Servicer) an instrument accepting such appointment hereunder, and
the successor trustee shall secure an Opinion of Counsel (which shall be an
expense of such successor trustee) to the effect that, to the extent that the
Trust is not subject to federal income taxation, the Trust Fund is not subject
to state and local taxation in the jurisdiction where the successor trustee is
located, whereupon the resignation or removal of the predecessor trustee shall
become effective and such successor trustee, without any further act, deed or
conveyance, shall become fully vested with all the rights, powers, duties and
obligations of its predecessor hereunder, with the like effect as if originally
named as trustee herein.  The predecessor trustee shall execute and deliver such
instruments and do such other things as may reasonably be required for more
fully and certainly vesting and confirming in the successor trustee all such
rights, powers, duties and obligations.
 
44

--------------------------------------------------------------------------------


 
(b)           No successor trustee shall accept appointment as provided in this
Section unless at the time of such acceptance such successor trustee shall be
eligible under the provisions of Section 8.06.
 
Section 8.09.  Merger or Consolidation of Trustee.  Any corporation into which
the Trustee may be merged or converted or with which it may be consolidated or
any corporation resulting from any merger, conversion or consolidation to which
the Trustee shall be a party, or any corporation succeeding to the business of
the Trustee, shall be the successor of the Trustee hereunder, provided such
corporation shall be eligible under the provisions of Section 8.06, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding.
 
Section 8.10.  Appointment of Co-Trustee or Separate
Trustee.  (a)Notwithstanding any other provisions hereof, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of a Trust Fund or property securing the same may at the time be located, the
Calculation and Paying Agent (after consultation with the Master Servicer) and
the Trustee, acting jointly, shall have the power to execute and deliver all
instruments to appoint one or more Persons approved by the Trustee to act as
co-trustee or co-trustees, jointly with the Trustee, or separate trustee or
separate trustees, of all or any part of the related Trust Fund, and to vest in
such Person or Persons, in such capacity, such title to such Trust Fund, or any
part thereof, and, subject to the other provisions of this Section 8.10, such
powers, duties, obligations, rights and trusts as Calculation and Paying Agent
and the Trustee may consider necessary or desirable.  No co-trustee or separate
trustee hereunder shall be required to meet the terms of eligibility as a
successor trustee under Section 8.06.  Except as specifically provided in the
first sentence of this paragraph, the Trustee shall have no other rights to
appoint a co-trustee.
 
(b)           In the case of any appointment of a co-trustee or separate trustee
pursuant to this Section 8.10, all rights, powers, duties and obligations
conferred or imposed upon the Trustee shall be conferred or imposed upon and
exercised or performed by the Trustee and such separate trustee or co-trustee
jointly, except to the extent that under any law of any jurisdiction in which
any particular act or acts are to be performed, the Trustee shall be incompetent
or unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations (including the holding of title to any Trust Fund or any
portion thereof in any such jurisdiction) shall be exercised and performed by
such separate trustee or co-trustee at the direction of the Trustee.
 
(c)           Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them.  Every instrument appointing any
separate trustee and co-trustee shall refer to this Master Agreement and the
conditions of this ARTICLE VIII.  Each separate trustee and co-trustee, upon its
acceptance of the trusts conferred, shall be vested with the estates or property
specified in its instrument of appointment, either jointly with the Trustee or
separately, as may be provided therein, subject to all the provisions of this
Master Agreement, specifically including every provision of this Master
Agreement relating to the conduct of, affecting the liability of, or affording
protection to, the Trustee.  Every such instrument shall be filed with the
Trustee.
 
(d)           Any separate trustee and co-trustee may at any time constitute the
Trustee its agent or attorney-in-fact, with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Master Agreement on its behalf and in its name.  If any separate trustee or
co-trustee shall die, become incapable of acting, resign or be removed, all of
its estates, properties, rights, remedies and trusts shall vest in and be
exercised by the Trustee, to the extent permitted by law, without the
appointment of a new or successor trustee.
 
45

--------------------------------------------------------------------------------


 
Section 8.11.  Trustee Fees.  As compensation for its services hereunder, the
Trustee shall be entitled to receive from the Trust fees at such times, and in
such amounts, as shall be specified in the related Issue Supplement.  The
Trustee’s compensation shall not be limited by any law on compensation of a
trustee of an express trust.
 
ARTICLE IX
Termination
 
Section 9.01.  Termination upon Purchase or Liquidation of All Loans.  The
respective obligations and responsibilities of the Depositor, the Master
Servicer, the Calculation and Paying Agent and the Trustee with respect to any
Series of Certificates created hereby (other than the obligation of the
Calculation and Paying Agent to make certain payments to Certificateholders
after the Final Distribution Date) shall terminate upon the last action required
to be taken by the Calculation and Paying Agent on the Final Distribution Date
pursuant to this Article IX following the earlier of (a) the purchase of all the
Loans and all REO Property remaining in the Trust Fund by the Master Servicer at
a price equal to the sum of (i) 100% of the unpaid principal balance of each
Loan in the applicable Trust Fund (other than any Loan as to which REO Property
has been acquired and whose fair market value is included pursuant to clause
(ii) below), (ii) the fair market value of such REO Property, plus any accrued
and unpaid interest through the last day of the month of such purchase at the
related Loan Interest Rate on the unpaid principal balance of each Loan
(including any Loan as to which REO Property has been acquired) and (iii) any
Repurchase Price owed to the applicable Trust Fund pursuant to Section 4.02 or
(b) the final payment or other liquidation (or any advance with respect thereto)
of the last Loan remaining in the Trust Fund or the disposition of all REO
Property.
 
The Master Servicer may not exercise its purchase option for the Loans until all
Repurchase Prices for the Defective Loans have been paid.
 
Regardless of the foregoing, in no event shall any Trust created hereby continue
beyond the expiration of 21 years from the death of the last survivor of the
descendants of Joseph P. Kennedy, the late ambassador of the United States to
the Court of St. James’s, living on the date hereof.
 
The right of the Master Servicer to purchase the Loans in any Trust Fund is
conditioned upon the aggregate Stated Principal Balance of the Loans in such
Trust Fund being less than 10% of the unpaid principal balance of the Loans in
such Trust Fund at the applicable Cut-off Date.  
 
If such right is exercised with respect to any Series by the Master Servicer,
the Trustee shall, promptly following payment of the cleanup purchase price,
deliver to the Master Servicer, or its respective designees, the Mortgage Files
pertaining to such Loans applicable to such Series being purchased.
 
46

--------------------------------------------------------------------------------


 
Notice of the exercise of any purchase option by the Master Servicer and notice
of any termination of any Trust, specifying the Final Distribution Date with
respect to such Trust or the applicable Distribution Date, upon which the
applicable Certificateholders may surrender their Certificates to the
Calculation and Paying Agent for payment of the final distribution and for
cancellation, shall be given promptly by the Calculation and Paying Agent by
letter to the applicable Certificateholders mailed not earlier than the 10th day
and not later than the 15th day of the month next preceding the month of such
final distribution specifying (1)  the Final Distribution Date for such Series
or the applicable Distribution Date, upon which final payment of the applicable
Certificates will be made upon presentation and surrender of the Certificates of
such Series at the office or agency of the Calculation and Paying Agent therein
designated, (2) the amount of any such final payment and (3) that the Record
Date otherwise applicable to such Distribution Date is not applicable, payments
being made only upon presentation and surrender of the applicable Certificates
at the office or agency of the Calculation and Paying Agent therein
specified.  The Master Servicer exercising its call right shall remit to the
Calculation and Paying Agent for deposit to the Distribution Account on or
before the Final Distribution Date or the applicable Distribution Date, in
immediately available funds an amount equal to the amount necessary to make the
amount, if any, on deposit in the Distribution Account on such Final
Distribution Date or Distribution Date, as applicable, equal to the purchase
price for the related assets of the Trust Fund or any portion of the Trust Fund
computed as above provided, together with a statement as to the amount to be
distributed on each applicable Class of Certificates pursuant to the next
succeeding paragraph.
 
Upon presentation and surrender of the applicable Certificates, the Calculation
and Paying Agent shall cause to be distributed to the applicable
Certificateholders of each Class, in the order set forth in Section 6.03 hereof,
on the Final Distribution Date applicable to such Series or the applicable
Distribution Date, and in proportion to their respective percentage interests,
with respect to Certificateholders of the same Class, an amount equal, as to
each such Class of Certificates, the Class Certificate Principal Balance thereof
plus accrued interest thereon in the case of an interest-bearing Certificate.
 
If some or all Certificateholders do not surrender their Certificates for final
payment and cancellation on or before the Final Distribution Date for the
applicable Series, the Calculation and Paying Agent shall on such date cause all
funds in the applicable Certificate Account not distributed in final
distribution to such Certificateholders to continue to be held by the
Calculation and Paying Agent in such Certificate Account for the benefit of such
Certificateholders and the Calculation and Paying Agent shall give a second
written notice to the remaining applicable Certificateholders to surrender their
Certificates for cancellation and receive a final distribution with respect
thereto.  If within one year after the second notice all the applicable
Certificates shall not have been surrendered for cancellation, the Calculation
and Paying Agent may take appropriate steps, or may appoint an agent to take
appropriate steps, to contact the remaining applicable Certificateholders
concerning surrender of their Certificates, and the cost thereof shall be paid
out of the funds on deposit in such applicable Certificate Account.
 
Upon the exercise of the purchase option by the Master Servicer with respect to
any Trust Fund, the applicable Trust Fund shall be terminated in accordance with
applicable law.
 
47

--------------------------------------------------------------------------------


 
ARTICLE X
Supplemental Agreements
 
Section 10.01.  Permissible Without Action by Certificateholders.  The
Depositor, the Master Servicer, the Calculation and Paying Agent and the
Trustee, from time to time and at any time, may, without the consent of or
notice (other than pursuant to Section 10.01(b)) to any Holder of a Certificate,
enter into an agreement or other instrument supplemental hereto and which
thereafter shall form a part hereof (so long as no such agreement or instrument
affects the permitted activities of the Trust), for any one or more of the
following purposes:
 
(a)           to add to the covenants of any part hereto, whether applicable to
one or more Trusts;
 
(b)           to evidence the succession pursuant to ARTICLE VIII of another
Person or Persons to the Trustee and the assumption by such successor or
successors of the obligations of the Trustee hereunder;
 
(c)           to eliminate any right reserved to or conferred upon any party
hereto;
 
(d)           to take such action to cure any ambiguity or correct or supplement
any provision in this Master Agreement; or
 
(e)           to modify, eliminate or add to the provisions of this Master
Agreement to such extent as shall be necessary so that the Trust is not subject
to federal income taxation and state taxation; provided that (i) there shall
have been delivered to the Trustee an Opinion of Counsel to the effect that such
action is necessary or advisable to maintain such status, and (ii) such
amendment shall not have any of the effects described in paragraphs (a) and (b)
of the proviso to Section 10.02;
 
Section 10.02.  Waivers and Supplemental Agreements with Consent of Holders.  To
the extent not permitted by Section 10.01, with the consent of the Required
Certificateholder with respect to each Series which is affected thereby, (i)
compliance by the Master Servicer or the Trustee with any of the terms of this
Master Agreement may be waived or (ii) the parties hereto may enter into any
supplemental agreement for the purpose of adding any provisions to or changing
in any manner or eliminating any of the provisions of this Master Agreement and
any Issue Supplement or of modifying in any manner the rights of the Holders of
the Certificates issued under this Master Agreement; provided that no such
waiver or supplemental agreement shall:
 
(a)           without the consent of all Certificateholders affected thereby,
reduce in any manner the amount of, or delay the timing of, distributions which
are required to be made on any Certificate; or
 
(b)           without the consent of all Certificateholders, remove the
aforesaid consent of the Required Certificateholder to any waiver or any
supplemental agreement; or
 
(c)           without the consent of all Certificateholders, alter the
classification of the Trust Fund as a grantor trust for federal income tax
purposes.
 
48

--------------------------------------------------------------------------------


 
It shall not be necessary for Holders to approve the particular form of any
proposed supplemental agreement, but it shall be sufficient if such Holders
shall approve the substance thereof.
 
Promptly after the execution of any supplemental agreement pursuant to this
Section, the Calculation and Paying Agent shall give notice thereof to Holders
of Certificates.  Any failure of the Calculation and Paying Agent to give such
notice, or any defect therein, shall not, however, in any way impair or affect
the validity of any such supplemental agreement.
 
ARTICLE XI
Miscellaneous
 
Section 11.01.  Holders.  (a) The death or incapacity of any Holder of a
Certificate shall not operate to terminate this Master Agreement or any Issue
Supplement, nor entitle such Holder’s legal representative or heirs to claim an
accounting or to take any action or proceeding in any court for a partition or
winding up of the affairs of the related Trust, nor otherwise affect the rights,
duties and obligations of any of the parties to this Master Agreement.
 
(b)           No Holder shall have any right to control or to participate in the
control and administration of any Trust, nor shall any of the terms of this
Master Agreement be construed to constitute the Holders and the Depositor, the
Master Servicer, the Trustee or the Calculation and Paying Agent or the
Calculation and Paying Agent as partners or members of an association, nor shall
any Holder have any duty or liability to any third person by reason of any
action taken by the parties to this Master Agreement pursuant to the provisions
hereof and thereof.
 
(c)           No Holder shall have any right by virtue of any provision of this
Master Agreement or any Issue Supplement to institute any suit, action or
proceeding in equity or at law upon or under or with respect to this Master
Agreement.  For the protection and enforcement of the provisions of this
Section, each and every Holder and the Trustee shall be entitled to such relief
as can be given either at law or in equity.
 
Section 11.02.  Governing Law.  The terms of this Master Agreement and any
Certificates issued hereunder shall be governed by, and construed in accordance
with, the laws of the State of New York.
 
Section 11.03.  Demands, Notices, Communications.  All formal demands, notices
and communications by and between the Depositor, the Master Servicer, the
Trustee, the Calculation and Paying Agent and the Holder of any Certificate
shall be in writing and delivered in person or by first-class mail, postage
prepaid (a) if to the Calculation and Paying Agent, to 919 18th Street, N.W.,
Washington, D.C. 20006, or to such other address as shall be set forth in a
notification to Holders (b) if to the Depositor, to 2201 Cooperative Way,
Herndon, VA  20171-3025, (c) if to the Master Servicer, to 2201 Cooperative Way,
Herndon, VA  20171-3025, (d) if to the Trustee, to EP-MN-WS3D, 60 Livingston
Ave., St. Paul, Minnesota 55107, Attn:  Structured Finance - CFC, or (e) if to
the Holder of a Certificate, to the appropriate Holder at the address provided
to the Certificate Registrar by such Holder.  Any notice so mailed within the
time prescribed in this Master Agreement shall be conclusively presumed to have
been duly given whether or not the Holder receives such notice.
 
49

--------------------------------------------------------------------------------


 
Section 11.04.  Severability of Provisions.  If any one or more of the
covenants, agreements, provisions or terms of this Master Agreement shall be for
any reason whatsoever held invalid, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Master Agreement and shall in no way affect the
validity or enforceability of the other provisions of this Master Agreement or
of the Certificates or the rights of the Holders thereof.
 
50

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto hereby execute this Master Agreement as
of the day and year first above written.
 

 
CFC ADVANTAGE, LLC, as Depositor
SEAL
           
By:
 
Attest:
Name:
 
Title:
       
FEDERAL AGRICULTURAL MORTGAGE
CORPORATION, as Calculation and Paying
Agent
SEAL
           
By:
 
Attest:
Name:
Title:
         
NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION, as Master
Servicer
SEAL
           
By:
 
Attest:
Name:
Title:
         
U.S. BANK NATIONAL ASSOCIATION,
 
as Trustee
SEAL
           
By:
 
Attest:
Name:
Title:
 

 
[Signature Page to Master Trust, Sale and Servicing Agreement]
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

   
Page
 
ARTICLE I
Defined Terms
     
Section 1.01.
General Definitions.
1
Section 1.02.
Other Definitional Provisions.
14
 
ARTICLE II
Applicable Documentation; Sale of Qualifying Loans
     
Section 2.01.
Trust Established.
15
Section 2.02.
Sale of Loans.
15
Section 2.03.
Delivery and Payment.
17
Section 2.04.
Safekeeping and Release of Required Documents.
17
Section 2.05.
Authorized Officers.
17
Section 2.06.
Delivery of Instruments.
17
Section 2.07.
Agreed Treatment of Trusts and Certificates.
17
Section 2.08.
Notice of Sale of Loans.
17
 
ARTICLE III
The Certificates
     
Section 3.01.
Certificates Issuable in Classes; General Provisions with Respect to Principal
and Interest Distributions.
18
Section 3.02.
Issuance and Authentication of Certificates.
18
Section 3.03.
Registration of Transfer and Exchange of Certificates; Transfer Restrictions.
18
Section 3.04.
Mutilated, Destroyed, Lost or Stolen Certificates.
21
Section 3.05.
Persons Deemed Owners.
21
 
ARTICLE IV
Representations and Warranties
     
Section 4.01.
Representations and Warranties of the Calculation and Paying Agent.
21
Section 4.02.
Representations, Warranties and Agreement of the Depositor.
22
Section 4.03.
Representations and Warranties of the Master Servicer.
24
Section 4.04.
Substitution or Repurchase of Loans.
26
Section 4.05.
Assignment of Interest in the Master Loan Purchase Agreement.
26
 
ARTICLE V
Administration And Servicing of Loans
     
Section 5.01.
Servicing of the Loans.
27
Section 5.02.
Collection of Loan Payments; Establishment of Series Custodial Accounts.
29
Section 5.03.
Realization Upon Defaulted Loans.
30

 
-i-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)

   
Page
     
Section 5.04.
Permitted Withdrawals From the Custodial Accounts.
31
Section 5.05.
Fidelity Bond, Insurance.
31
Section 5.06.
Satisfaction of Mortgages and Release of Mortgage Files.
32
Section 5.07.
Servicing Compensation and Reimbursement.
32
Section 5.08.
RUS.
33
Section 5.09.
Documents, Records and Funds in Possession of the Master Servicer to be Held for
the Trustee.
33
Section 5.10.
Rights of the Trustee in Respect of the Master Servicer.
33
Section 5.11.
Annual Statement as to Compliance.
33
Section 5.12.
Annual Independent Public Accountants’ Servicing Statement; Financial
Statements.
34
Section 5.13.
Statements to Certificateholders.
34
Section 5.14.
Tax Returns.
34
Section 5.15.
Servicer Default.
35
Section 5.16.
Inspection Rights.
36
Section 5.17.
Limitation on Liability of the Depositor, the Master Servicer and Others.
36
 
ARTICLE VI
Series Certificate Accounts, Distributions
     
Section 6.01.
Series Certificate Accounts.
37
Section 6.02.
Calculation of Certificate Distribution Amount; Publication of Certificate
Principal Factors.
38
Section 6.03.
Withdrawals from the Certificate Account.
38
Section 6.04.
Distributions on Certificates.
39
 
ARTICLE VII
Concerning the Calculation and Paying Agent
     
Section 7.01.
Duties of the Calculation and Paying Agent.
39
Section 7.02.
Calculation and Paying Agent Compensation.
39
Section 7.03.
Resignation.
40
Section 7.04.
Merger or Consolidation.
40
Section 7.05.
Calculation and Paying Agent as Holder.
40
 
ARTICLE VIII
Concerning the Trustee
     
Section 8.01.
Duties of Trustee.
40
Section 8.02.
Certain Matters Affecting the Trustee.
41
Section 8.03.
Trustee Not Liable for Certificates or Loans.
42
Section 8.04.
Trustee May Own Certificates.
43
Section 8.05.
Indemnification of the Trustee.
43
Section 8.06.
Eligibility Requirements for Trustee.
43

 
-ii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)

   
Page
     
Section 8.07.
Resignation and Removal of the Trustee.
44
Section 8.08.
Successor Trustee.
44
Section 8.09.
Merger or Consolidation of Trustee.
45
Section 8.10.
Appointment of Co-Trustee or Separate Trustee.
45
Section 8.11.
Trustee Fees.
46
 
ARTICLE IX
Termination
     
Section 9.01.
Termination upon Purchase or Liquidation of All Loans.
46
 
ARTICLE X
Supplemental Agreements
     
Section 10.01.
Permissible Without Action by Certificateholders.
48
Section 10.02.
Waivers and Supplemental Agreements with Consent of Holders.
48
 
ARTICLE XI
Miscellaneous
     
Section 11.01.
Holders.
49
Section 11.02.
Governing Law.
49
Section 11.03.
Demands, Notices, Communications.
49
Section 11.04.
Severability of Provisions.
50

 
-iii-

--------------------------------------------------------------------------------

